 Case 21-40002       Doc 174      Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                  Document      Page 1 of 138




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                 (CENTRAL DIVISION)

________________________________________________
                                                )
In re:                                          )
                                                )                    Chapter 11
COMMUNITY INTERVENTION SERVICES, INC.,          )
COMMUNITY INTERVENTION SERVICES                 )
HOLDINGS, INC., SOUTH BAY MENTAL HEALTH          )                   Case No. 21-40002-EDK
CENTER, INC., and FUTURES BEHAVIOR              )
THERAPY CENTER, LLC                             )
                                                )                    (Jointly Administered)
                                    Debtors.    )
________________________________________________)

         ORDER APPROVING DEBTOR’S SALE OF SUBSTANTIALLY
  ALL ASSETS OF FUTURES BEHAVIOR THERAPY CENTER, LLC, INCLUDING
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
     PURSUANT TO SECTIONS 363 AND 365 OF THE BANKRUPTCY CODE,
          FREE AND CLEAR OF LIENS, CLAIMS, AND INTERESTS

       Upon consideration of the Motion For Authority to Sell Substantially All Assets of

Futures Behavior Therapy Center, LLC, Including Certain Executory Contracts and Unexpired

Leases, Pursuant to Sections 363 and 365 of the Bankruptcy Code, Free and Clear of Liens,

Claims, and Interests dated January 5, 2021 [Docket No. 10] (the “Sale Motion”; capitalized

terms used but not otherwise defined herein have the meanings given to them in the Sale Motion,

the Sale Procedures Motion, or the APA (as defined below), as applicable), pursuant to which

Debtor Futures Behavior Therapy Center, LLC (the “Debtor”) requested that this Court authorize

the Debtor’s sale (the “Sale”) of substantially all of the Debtor’s assets utilized by the Debtor in

operating its business (collectively, the “Assets”), including without limitation (i) the Debtor’s

rights under two leases of real property at which the Debtor operates its business (the “Leases”),

(ii) certain personal property, including equipment, furniture and inventory, (iii) certain
 Case 21-40002        Doc 174      Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                   Document      Page 2 of 138



executory contracts with third parties (together with the Leases, the “Assumed Contracts”), (iv)

certain permits and licenses authorizing the provision of certain services to the Debtor’s clients

(to the extent transferable), and (v) certain other miscellaneous, specified assets as set forth in

that certain Asset Purchase Agreement dated as of January 5, 2021 between the Debtor and

FBTC Transitional Sub, LLC, a Delaware limited liability company (“FBTS”), that was

amended and restated through that certain Winning Bidder Asset Purchase Agreement dated as

of February 10, 2021 between such parties, including, without limitation, the right to use the

Debtor’s trade names and other intellectual property, to FBTS, or its eligible designee, or to such

other entity that submits the highest or otherwise best offer to acquire the Assets as determined

through the sale procedures governing the Sale approved by, and constituting Exhibit A to (the

“Sale Procedures”), the Court’s order entered on January 15, 2021 [Doc. No. 83] (the “Sale

Procedures Order”); and the Court having conducted a hearing on the Sale Motion on February

16, 2021 (the “Sale Hearing”); the Court having reviewed the Sale Motion, the Declaration of

Eric Coburn in support of the Sale filed on February 12, 2021 [Docket No. 167] (the “Coburn

Declaration”), the limited objections to the relief sought in the Sale Motion filed by Oracle

Credit Corporation and Oracle America, Inc., successor in interest to NetSuite, Inc. (“Oracle”)

[Doc. No. 168] (the “Oracle Limited Objection”) and by the United States Trustee [Doc. No.

169] (the “UST Limited Objection”); and the Court having considered the representations and

arguments of counsel and the matters addressed at such hearing, including the Debtor’s

disclosure of pending efforts to reconcile the proper “Cure Amount” for certain Assumed

Contracts; and the Court having found and determined that the relief sought in the Sale Motion is

in the best interests of the Debtor, its estate, and the creditors thereof, and all parties in interest




                                                  2
    Case 21-40002        Doc 174       Filed 02/17/21 Entered 02/17/21 12:08:13                    Desc Main
                                       Document      Page 3 of 138



and that the legal and factual bases set forth in the Sale Motion establish good cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor:

        IT IS HEREBY FOUND AND DETERMINED, pursuant to Fed. R. Bankr. P. 7052,

that:

                                                    General

        A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157 and 1134. Venue of the Debtors’ Chapter 11 cases in this District is proper

pursuant to 28 U.S.C. §§ 1408(a) and 1409(a). Determination of the Sale Motion is a core

proceeding under 28 U.S.C. §157(b)(2), and the Court may enter a final order consistent with

Article III of the United States Constitution. The statutory predicates for the relief requested in

the Sale Motion are Sections 105, 363 and 365 of the Bankruptcy Code and Rules 2002, 6004

and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                    Compliance with Sale Procedures

        B.       The Debtor has complied with the notice provisions of the Sale Procedures Order

by providing the notices approved under the Sale Procedures Order to (i) counsel for the United

States Trustee, (ii) counsel to the Agent,1 (iii) any entities known to hold a lien or security

interest in any of the Assets, (iv) all parties that have filed and served a request for notice in the

Debtors’ Chapter 11 cases, (v) the Internal Revenue Service, (vi) the United States Attorney for

the District of Massachusetts, (vii) each of the Debtor’s federal and state taxing authorities, and

any federal, state or local governmental agency that has or exercises any licensing, registration or

permitting authority over the Debtor or any of the Assets, including the Massachusetts

Department of Early Education and Care, (viii) all non-Debtor parties to the Assumed Contracts,


1
 Capitalized terms used and not defined herein shall have the meanings ascribed to them in the Sale Motion, Sale
Procedures, Sale Procedures, Order, or APA (as defined below), as appropriate.


                                                        3
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                  Document      Page 4 of 138



(ix) all relevant environmental regulatory agencies, and (x) all other known non-employee

creditors of the Debtor. The notice of the Sale Hearing and of the relief sought by the Sale

Motion, as reflected by the affidavits or certificates of service on file with the Court, was proper,

timely, adequate and sufficient and meets the requirements of Sections 102(1), 105, 363 and 365

of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, was reasonably calculated

to give actual notice of the relief contemplated by the Sale Motion, is appropriate and sufficient

under the circumstances, and no other or further notice of the Sale, the Sale Procedures, the

Auction, the Sale Motion, the Sale Hearing, or the entry of this Order need be provided to any

entity.

          C.    Service of the Assumed Contracts Notice was good, sufficient and appropriate

under the circumstances, in compliance with the Sale Procedures Order, and no other or further

notice need be given to any entity in respect of establishing the Cure Amounts for the Assumed

Contracts. Non-Debtor counterparties to the Assumed Contracts have had an opportunity to

object to the Cure Amounts.

          D.    The Debtor has demonstrated good, sound and sufficient business purpose and

justification, and it is a reasonable exercise of the Debtor’s business judgment, (i) to sell the

Assets on the terms and conditions set forth in the APA (as defined below), (ii) to assume and

assign the Assumed Contracts to the Winning Bidder, and (iii) to consummate all transactions

contemplated by the APA (as defined below). The sale of the Assets and the assumption and

assignment of the Assumed Contracts is in the best interest of the Debtor, its estate, its creditors,

and other parties in interest.




                                                 4
 Case 21-40002       Doc 174      Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                  Document      Page 5 of 138



                                        Highest or Best Offer

       E.      The Debtor and Duff & Phelps Securities, LLC (“D&P”) marketed the Assets

diligently, in good faith and in a commercially reasonable manner, to secure the highest and best

offers for the Assets, including through the efforts of D&P to contact and make available

offering and due diligence materials to potential purchasers and otherwise to make sale-related

information about the Debtor, the Assets, and the Sale Procedures available to prospective

purchasers of the Assets.

       F.      The Debtor and D&P have marketed the Assets and solicited bids for the Assets

in compliance with the Sale Procedures Motion and the Sale Procedures Order, and creditors,

parties in interest and other entities have been afforded a full, fair and reasonable opportunity to

submit offers to purchase the Assets.

       G.      The Debtor, D&P, and the Debtor’s other representatives have complied in all

material respects with the Sale Procedures and the Sale Procedures Order. The Debtor has

complied with the provisions of Sections 363 and 365 of the Bankruptcy Code as regards the sale

of the Assets and the assumption and assignment of the Assumed Contracts.

       H.      At the conclusion of the Auction, the Debtor, in consultation with its professional

advisors and the Agent, designated the bid of FBTC Transitional Sub, LLC (the “Winning

Bidder”) as the highest or otherwise best offer to purchase the Assets (the “Winning Bid”),

which Winning Bid is embodied in that certain Asset Purchase Agreement between the Debtor

and the Winning Bidder dated as of February 10, 2021 and filed with the Court [Doc No. 166, at

pp. 4 – 46] including the schedules thereto [Doc. No. 10-1, at pp. 45 – 110] (the “APA”, a copy

of which is attached hereto as Exhibit A). Pursuant to the APA, the Winning Bidder has agreed,

in consideration of the Debtor’s sale of the Assets to the Winning Bidder, to pay the cash




                                                 5
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                  Document      Page 6 of 138



purchase price to the Debtor in the amount of $11,850,000, and to assume the Assumed

Contracts and the Assumed Obligations (as defined in the APA), all as specified in the APA,

subject only to satisfaction of the conditions to closing of the Sale as set forth in the APA.

         I.     The Debtor, in consultation with its professional advisors and the Agent, also

designated the bid of Little Leaves Early Learning Therapy and Program, Inc. (the “Back-Up

Bidder”) as the second best offer to acquire the Assets (the “Back-Up Bid”), which Back-Up Bid

is embodied in Back-Up Bidder’s pre-Auction asset purchase agreement constituting its initial

Qualified Bid as deemed modified to reflect the Back-Up Bidder’s last Auction bid of

$12,100,000 (the “Back-Up Bidder APA”). The Back-Up Bid is on essentially the same terms as

the Winning Bid except that it provides for a $100,000 lower recovery to the estate, after

accounting for the $350,000 Break-Up Fee that would otherwise be payable to FBTS out of

funds set aside (subject to and pending Court approval of the Break-Up Fee) from sale proceeds

generated through a sale to a purchaser other than FBTS, as provided for by the Sale Procedures

Order.

         J.    If for any reason the sale of the Assets to the Winning Bidder does not close, and

the Debtor proceeds to close the sale of the Assets to the Back-Up Bidder pursuant to the Back-

Up Bidder APA, then, upon the closing of such sale to the Back-Up Bidder, the Back-Up Bidder

shall be deemed to have been approved as the Winning Bidder by this Order and to constitute the

“Winning Bidder” for purposes of this Order, and references in this Order to the Winning Bid,

the Winning Bidder, and the APA shall be deemed to encompass the Back-Up Bid, the Back-Up

Bidder, and the Back-Up Bidder APA, respectively. In addition, for purposes of this Order, the

term “Winning Bidder” shall encompass any permitted assignee or nominee of the Winning

Bidder under the APA.




                                                  6
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                  Document      Page 7 of 138



       K.      The consideration provided by the Winning Bidder pursuant to the APA (i) is fair

and reasonable, (b) is the highest or otherwise best offer for the Assets, and (c) constitutes

reasonably equivalent value for the Assets.

                                       Sale Free and Clear

       L.      The Debtor may sell the Assets free and clear of all liens, claims, interests, rights

of setoff, recoupment, netting and deductions, any successor or successor-in-interest liability

theory, and other encumbrances of any kind or nature whatsoever (collectively, the

“Encumbrances”) (except for the Assumed Obligations and the Permitted Liens), because, in

each case, one or more of the standards set forth in Section 363(f)(1) – (5) of the Bankruptcy

Code has been satisfied. Those holders of Encumbrances who did not object, or who withdrew

their objections, to the Sale or the Sale Motion are deemed to have consented pursuant to Section

363(f)(2) of the Bankruptcy Code. Those holders of Encumbrances who did object fall within

one or more of the other subsections of Section 363(f) and are adequately protected by having

their Encumbrances, if any, attach to the net cash proceeds of the Sale attributable to the Assets

in which such holder alleges an Encumbrance, in the same order of priority, with the same

validity, force and effect that such Encumbrance had prior to the Sale, subject to any claims and

defenses the Debtor and its estate may possess with respect thereto.

       M.      The Winning Bidder is not, and shall not be considered, a successor to the Debtor

or its estate, and there is no continuity of enterprise between the Winning Bidder and the Debtor.

The Winning Bidder (i) has not, de facto or otherwise, merged with or into the Debtor, (ii) is not

a continuation or substantial continuation, and is not holding itself out as a mere continuation, of

the Debtor or its estate, business or operations, or any enterprise of the Debtor, and (iii) does not

have a common identity of incorporators, directors or equity holders with the Debtor.




                                                 7
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document      Page 8 of 138



       N.      The Winning Bidder would not have entered into the APA and would not

consummate the transactions contemplated thereunder if the sale of the Assets to the Winning

Bidder, and the assumption and assignment of the Assumed Contracts to the Winning Bidder,

were not, except as otherwise provided in the APA, free and clear of all Encumbrances or if the

Winning Bidder would, or in the future could (except and only to the extent expressly provided

in the APA and with respect to the Assumed Obligations and the Permitted Liens), be liable for

any of such Encumbrances.

                     Assumption and Assignment of Assumed Contracts

       O.      The executory contracts and unexpired leases that the Debtor is authorized to

assume and assign to the Winning Bidder pursuant to the APA and Section 365 of the

Bankruptcy Code are identified on attached Exhibit B (such executory contracts and unexpired

leases are hereinafter referred to, collectively, as the “Assumed Contracts”).        Each of the

Assumed Contracts is valid and binding, in full force and effect, and enforceable in accordance

with its terms, and is property of the Debtor’s estate pursuant to Section 541(a) of the

Bankruptcy Code.

       P.      The assumption and assignment of the Assumed Contracts pursuant to the terms

of this Order is integral to the APA and is in the best interests of the Debtor and its estate,

creditors and other parties in interest, and represents the reasonable exercise of sound and

prudent business judgment by the Debtor.

       Q.      The Debtor has provided adequate assurance, within the meaning of Section

365(b)(1) of the Bankruptcy Code, of the Debtor’s cure of all defaults, obligations and liabilities

under the Assumed Contracts, through the Debtor’s undertaking to pay the cure amount for each

of the Assumed Contracts as set forth on attached Exhibit B (the “Cure Amounts”). For each




                                                8
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document      Page 9 of 138



Assumed Contract that is assumed and assigned at the closing of the Sale under the APA (the

“Closing”), the Debtor shall pay the Cure Amount specified for such Assumed Contract in cash

at the Closing or as otherwise directed by separate order of the Court. For any Assumed

Contract for which the Cure Amount is specified to be “TBD”, the Cure Amount shall be the

amount determined by agreement between the Debtor and the non-Debtor party of such Assumed

Contract or by order of the Court entered pursuant to Paragraph 14 of this Order, below.

       R.      To the extent that any non-Debtor party to any Assumed Contract objects, asserts

or claims some greater amount is owed to it other than the Cure Amount with respect to the

Debtor’s obligations under the relevant Assumed Contract, such objection, assertion and/or claim

is expressly overruled, unless it has been properly preserved for future resolution pursuant to the

Sale Procedures Order and this Order.

       S.      The Winning Bidder has provided adequate assurance of its future performance

under the Assumed Contracts within the meaning of Section 365(b)(1)(C) and 365(f)(2)(B) of

the Bankruptcy Code.

       T.      The Winning Bidder may in accordance with the APA designate additional

executory contracts to be additional Assumed Contracts, and the Debtor in accordance with the

APA may seek this Court’s further order authorizing the Debtor’s assumption and assignment to

the Winning Bidder of such additional Assumed Contracts.           The Winning Bidder may in

accordance with the APA elect not to accept assignment of any one or more of the Assumed

Contracts, and nothing in this Order requires the Winning Bidder to take assignment of any

particular Assumed Contract.

       U.      The Debtor shall continue to perform its post-petition obligations under the

Assumed Contracts through the Closing or, as to any particular Assumed Contract, such earlier




                                                9
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 10 of 138



time as the Winning Bidder notifies the Debtor that the Winning Bidder has elected not to take

assignment of such Assumed Contract and the Debtor has notified the non-Debtor contract party

that such Assumed Contract will not be assumed and assigned.

                      Compelling Circumstances for an Immediate Sale

       V.      It is essential that the Sale of the Assets occur within the time constraints set forth

in the APA. Time is of the essence in consummating the Sale.

       W.      The Sale does not constitute a de facto or sub rosa plan of reorganization or

liquidation because it does not propose to (i) impair or restructure existing debt of, or equity

interests in, the Debtor, (ii) impair or circumvent voting rights with respect to any plan proposed

by the Debtor, (iii) circumvent Chapter 11 safeguards, including those set forth in Sections 1125

and 1129 of the Bankruptcy Code, or (iv) classify claims or equity interests.

       X.      The consummation of the Sale is legal, valid and properly authorized under all

applicable provisions of the Bankruptcy Code, including, without limitation, Sections 105(a),

363(b), 363(f), 363(m), 365(b) and 365(f), and all of the applicable requirements of such sections

have been complied with in respect of the Sale.

                                      Good Faith Purchaser

       Y.      The Winning Bidder is not an “insider” of the Debtor, as that term is defined in

Section 101(31) of the Bankruptcy Code, and is not otherwise affiliated with the Debtor.

       Z.      The Winning Bidder has proceeded in good faith and without collusion in all

respects in connection with the sale process, in that: (i) the Winning Bidder, in proposing and

proceeding with the Sale in accordance with the APA, recognized that the Debtor was free to

deal with other interested parties; (ii) the Winning Bidder agreed to provisions in the APA that

would enable the Debtor to accept a higher and better offer; (iii) the Winning Bidder complied




                                                  10
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                Document     Page 11 of 138



with all of the provisions in the Sale Procedures Order applicable to the Winning Bidder; (iv) all

payments to be made by the Winning Bidder and other agreements entered into or to be entered

into between the Winning Bidder and the Debtor in connection with the Sale have been

disclosed; (v) the negotiation and execution of the APA and related documents were conducted

in good faith and constituted an arm’s length transaction; (vi) the Winning Bidder did not induce

or cause the Chapter 11 filing by the Debtor; and (vii) the APA was not entered into, and the Sale

is not being consummated, for the purpose of hindering, delaying or defrauding creditors of the

Debtor. The Winning Bidder is therefore entitled to all of the benefits and protections provided

to a good-faith purchaser under Section 363(m) of the Bankruptcy Code.

       AA.     Neither the Debtor, nor the Winning Bidder, nor their respective representatives

engaged in any conduct that would cause or permit the APA, any of the other documents

executed in connection with the APA, or the Sale to be avoided, or that would permit the

recovery of excess value or the imposition of punitive damages, under Section 363(n) of the

Bankruptcy Code.

       BB.     In the absence of a stay pending appeal, the Winning Bidder may close the

transactions contemplated by the APA at any time after entry of this Order, and cause has been

shown as to why this Order should not be subject to the stay provided by Bankruptcy Rules

6004(h) and 6006(d).

                                    No Fraudulent Transfer

       CC.     The consideration provided by the Winning Bidder pursuant to the APA (a) is fair

and reasonable, (b) is the highest or otherwise best offer for the Assets, and (c) constitutes

reasonably equivalent value (as those terms are defined in each of the Uniform Fraudulent




                                               11
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 12 of 138



Transfer Act, the Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act, and

Section 548 of the Bankruptcy Code).

                                          Sale Proceeds

       DD.      The compensation arrangements between the Debtor and D&P with respect to the

Sale, as set forth in the engagement letter agreement between the Debtor and D&P dated

December 22, 2020 (the “D&P Fee”) and approved by this Court [Docket No. 162] (the “D&P

Employment Order”), call for payment of the D&P Fee upon the closing of the Sale. From the

proceeds of the Sale, an amount equal to the D&P Fee shall be deposited in escrow (the “D&P

Fee Escrow”), and held by the Debtors for payment of the D&P Fee upon the filing and this

Court’s approval of a fee application respecting D&P’s services in connection with the Sale, as

required under the D&P Employment Order.

       EE.      Based on the record as it relates to the senior secured claim of the Agent and the

Prepetition Secured Parties (both as defined in this Court’s final order approving the Debtors’

use of cash collateral entered on February 4, 2021 [Doc. No. 158] (the “Final Cash Collateral

Order”)), which includes, without limitation, that certain Claim No. 2 filed by Agent, on behalf

of the Prepetition Secured Parties, against the Debtor (“Agent’s Proof of Claim”), which no party

has objected to as of the date hereof, and those certain stipulations of the Debtor contained in the

Final Cash Collateral Order, and which claim as of the commencement of the Debtor’s chapter

11 case totaled at least $48,708,644.51, there exists no reason to delay payment to the Agent on

account of such claim at the Closing of the remaining sale proceeds following payment of (i) the

Payment Amount (as defined in the APA), (ii) the D&P Fee Escrow or, if and to the extent

approved by this Court, the D&P Fee, and (iii) if required and if approved by this Court, the

Break-Up Fee.




                                                12
 Case 21-40002         Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 13 of 138



                                          Miscellaneous

        FF.     It is necessary and appropriate, in order to ensure the validity of the sale of the

Assets to the Winning Bidder and to ensure compliance with this Order, for this Court to retain

jurisdiction to: (a) interpret and enforce the provisions of the APA, the Assumed Contracts, the

Sale Motion, and this Order; (b) protect the Winning Bidder and any of the Assets against any

asserted Encumbrances; (c) resolve any disputes arising under or relating to the APA, the

Assumed Contracts, the Sale Motion, and this Order; and (d) determine the validity, extent and

priority of asserted Encumbrances in, on, or to the Assets.

        WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

                                       General Provisions

      1.        The findings of fact entered above and the conclusions of law stated herein shall

constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,

made applicable to this proceeding by Bankruptcy Rule 9014. To the extent that any finding of

fact shall later be determined to be a conclusion of law, it shall be so deemed, and to the extent

that any conclusion of law shall later be determined to be a finding of fact, it shall be so deemed.

Any findings of fact or conclusions of law stated by the Court on the record at the Sale Hearing

are hereby incorporated, to the extent they are not inconsistent herewith. This Court’s findings

of fact and conclusions of law, set forth in the Sale Procedures Order, are incorporated herein by

reference.

      2.        The Sale Motion is GRANTED, and the Sale contemplated thereby is approved as

set forth in this Order.

      3.        Subject to the provisions of paragraph 25 of this Order, all objections to the Sale




                                                13
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                Document     Page 14 of 138



Motion or the relief requested therein that have not been withdrawn, waived or settled, including

without limitation the Oracle Limited Objection and the UST Limited Objection, and including

all reservations of rights included therein that are not otherwise provided for by this Order, are

overruled on the merits with prejudice.

                           Approval of APA and Sale Transaction

     4.        The Sale to the Winning Bidder pursuant to the APA is authorized under Section

363(b) of the Bankruptcy Code. The APA and all ancillary documents, and all of the terms and

conditions thereof, are approved, and the Debtor is authorized to consummate the transactions

contemplated thereby.

     5.        Pursuant to Section 363(b) of the Bankruptcy Code, the Debtor is authorized and

empowered to take any and all actions necessary or appropriate to (i) consummate the Sale of the

Assets to the Winning Bidder pursuant to and in accordance with the terms and conditions of the

APA, (ii) close the Sale as contemplated in the APA and this Order, and (iii) execute and deliver,

perform under, consummate, implement and close the APA, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the APA

and the Sale, or as may be reasonably necessary or appropriate to the performance of the

obligations as contemplated by the APA and such ancillary documents.

     6.        The APA and any related agreements, documents, or other instruments may be

modified, amended or supplemented by the parties thereto in accordance of the terms thereof

without further order of the Court, provided that any such modification, amendment or

supplement is not material and does not materially change the economic substance of the

transactions contemplated thereby.




                                               14
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document     Page 15 of 138



                                      Sale Free and Clear

     7.        Pursuant to Sections 105(a), 363(b), 363(f), 365(b) and 365(f) of the Bankruptcy

Code, the Debtor is authorized to transfer the Assets at the Closing. The Assets (including the

Assumed Contracts) shall be transferred to the Winning Bidder upon and as of the Closing and

such transfer shall constitute a legal, valid, binding and effective transfer of such Assets and,

upon the Debtor’s receipt of the Purchase Price, shall be free and clear of all Encumbrances,

except for the Assumed Obligations and Permitted Liens under the APA. Upon the Closing, the

Winning Bidder shall take title to and possession of the Assets subject only to the Assumed

Obligations and Permitted Liens; provided, however, that the Winning Bidder shall not be

relieved of liability with respect to the Assumed Obligations and Permitted Liens, including any

obligations accruing under the Assumed Contracts from and after the Closing.                   All

Encumbrances shall attach solely to the net proceeds of the Sale with the same validity, priority,

force and effect that they now have as against the Assets, subject to any claims and defenses the

Debtor and its estate may possess with respect thereto.

     8.        Upon the Closing Date, and except as otherwise provided herein or in the APA,

the Winning Bidder shall not bear liability for any liability or other obligation of the Debtor

arising under or related to any of the Assets. Without limiting the generality of the foregoing,

and except as otherwise expressly provided herein or in the APA, the Winning Bidder shall not

be liable for any Encumbrances on, in, or against the Debtor or any of its predecessors or

affiliates, its estate, or the Assets, and the Winning Bidder shall have no successor or vicarious

liabilities of any kind or character, including, without limitation, under any theory of antitrust,

environmental, successor, or transferee liability, labor law, de facto merger, mere continuation,

or substantial continuity, whether known or unknown as of the Closing Date, now existing, or




                                                15
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 16 of 138



hereafter arising, whether fixed or contingent, whether asserted or unasserted, whether legal or

equitable, whether liquidated or unliquidated, including, without limitation, liabilities on account

of warranties, intercompany loans, receivables among the Debtor and its affiliates, environmental

liabilities, workers’ compensation “experience rating,” unemployment tax “contribution rating”

rule or regulation, or any taxes arising, accruing, or payable under, out of, in connection with, or

in any way relating to the operation of any of the Assets prior to the Closing Date.

     9.        Except as otherwise permitted by the APA or this Order, all persons and entities,

including, without limitation, all debt security holders, equity security holders, governmental,

tax, and regulatory authorities, lenders, trade creditors, litigation claimants, and other creditors,

holding Encumbrances of any kind or nature whatsoever on, in, or against the Debtor, its estate,

or all or any portion of the Assets, arising under, out of, in connection with, or in any way

relating to, the Debtor, the Assets, the operation of the Debtor’s businesses prior to the Closing

Date, or the transfer of the Assets to the Winning Bidder, are hereby forever barred, estopped,

and permanently enjoined from asserting against the Winning Bidder, or any of its affiliates,

successors, or assigns, or their property or the Assets, such Encumbrances, including, without

limitation, by taking any of the following actions against the Winning Bidder or its affiliates, or

their successors, assets, or properties, to the extent any such actions arise under, out of, in

connection with, or in any way relate to, the Debtor, the Assets, the operation of the Debtor’s

business prior to the Closing Date, or the transfer of the Assets to the Winning Bidder: (a)

commencing or continuing in any manner any action or other proceeding; (b) enforcing,

attaching, collecting, or recovering in any manner any judgment, award, decree, or other order;

(c) creating, perfecting, or enforcing any lien or other claim; (d) asserting any set off, right of

subrogation, or recoupment of any kind; (e) commencing or continuing any action, in any




                                                 16
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document     Page 17 of 138



manner or place, that does not comply or is inconsistent with the provisions of this Order or any

other order of this Court, or the APA or actions contemplated or taken in respect thereof, or (f)

revoking, terminating, or failing or refusing to transfer or renew any license, permit, or

authorization relating to the Assets solely on the ground that (i) the Debtor is a debtor under the

Bankruptcy Code or (ii) the Winning Bidder is a purchaser at a sale pursuant to Section 363 of

the Bankruptcy Code.

    10.        If any person or entity that has filed statements or other documents or agreements

evidencing Encumbrances on all or any portion of the Assets shall not have delivered to the

Debtor prior to the Closing, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and any

other documents necessary or desirable to the Winning Bidder for the purpose of documenting

the release of all Encumbrances that the person or entity has or may assert with respect to all or

any portion of the Assets, the Debtor is hereby authorized, and the Winning Bidder is hereby

authorized, to execute and file such statements, instruments, releases and other documents on

behalf of such person or entity with respect to the Assets.

    11.        This Order is deemed to operate as an unconditional release, discharge and

termination, effective as of the Closing, of all Encumbrances in, on, or to the Assets. If the

Closing does not occur, then such Encumbrances shall remain in effect.

    12.        This Order is binding on filing agents and officers, all government departments

and units, whether federal, state, local or of a foreign state (or subdivision thereof), who may be

required by operation of law, or the duties of office or of contract, to accept, file, register or

otherwise record or release any documents or instruments or who may be required to report or

insure any title or state of title in or to any of the Assets (all such entities being “Recording




                                                17
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 18 of 138



Officers”); provided, however, that nothing in this Order shall require Recording Officers to

accept for filing any transfer document or instrument not accompanied by payment of any

required conveyance tax or recording fee. Each and every federal, state and local governmental

agency or department is hereby required and directed (i) to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the APA,

and (ii) to issue any certificate, including without limitation a certificate of good standing,

necessary to effect or evidence removal of a lien, claim, or interest for corporate or other income

taxes from the Assets.

    13.        This Order is deemed to be in recordable form sufficient to be placed in the filing

or recording system maintained by any Recording Officer. If any entity that has filed a financing

statement or other document or agreement evidencing a lien, claim, or interest in, on, or to any of

the Assets shall not have delivered to the Debtor prior to the Closing, in proper form for filing

and executed by the appropriate individuals, termination statements, instruments of satisfaction,

release of all liens, claims, or interests that the entity has with respect to any particular Assets

conveyed pursuant to the APA, then the Debtor and the Winning Bidder are each hereby

authorized to file, register or otherwise record a certified copy of this Order (or a Confirmatory

Order (as defined herein)), which, once filed, registered or otherwise recorded, shall constitute

conclusive evidence of the release and discharge of such entity’s liens, claims, or interests in

such Assets.

                     Assumption and Assignment of Assumed Contracts

    14.        Subject to and conditioned on the Closing, the Debtor is authorized pursuant to

Section 365(a) of the Bankruptcy Code to assume and assign the Assumed Contracts to the

Winning Bidder.     All requirements and conditions under Sections 363 and 365 of the




                                                18
 Case 21-40002      Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13           Desc Main
                               Document     Page 19 of 138



Bankruptcy Code for the assumption by the Debtor and assignment to the Winning Bidder

of each Assumed Contract have been satisfied and, upon Closing, the Winning Bidder shall

be fully and irrevocably vested in all right, title and interest of each Assumed Contracts, and

each Assumed Contract shall remain valid and binding and in full force and effect for the

benefit of the Winning Bidder in accordance with its terms, notwithstanding any provision

in any such Assumed Contract (including those of the type described in Sections 365(b)(2),

(e)(1), and (f)(1) of the Bankruptcy Code) that prohibits, restricts, or conditions such

assignment or transfer. The Cure Amounts constitute all of the amounts that are required to

be paid under Section 365(b)(1) of the Bankruptcy Code in connection with the assumption

and assignment of the Assumed Contracts. The non-Debtor parties to the Assumed Contracts

are hereby deemed to have waived any and all prepetition claims other than the Cure Amounts.

Pursuant to Section 363(k) of the Bankruptcy Code, other than as provided for in the APA, upon

the assignment of the Assumed Contracts to the Winning Bidder, the Debtor shall have no

further liability or obligations with respect thereto. For any Assumed Contract for which the

Cure Amount is specified to be “TBD”, the Cure Amount shall be the amount determined by

agreement between the Debtor and the non-Debtor party to such Assumed Contract or by

separate order of the Court entered upon the motion of the Debtor or such non-Debtor party, and

upon such determination of such Cure Amount, such Cure Amount shall supersede the currently

specified “TBD” for such Assumed Contract for purposes of this Order.

    15.       The Debtor shall continue to perform its post-petition obligations under the

Assumed Contracts through the Closing or, as to any particular Assumed Contract, such earlier

time as the Winning Bidder notifies the Debtor that the Winning Bidder has elected not to take

assignment of such Assumed Contract and the Debtor has notified the non-Debtor contract party




                                              19
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document     Page 20 of 138



that such Assumed Contract will not be assumed and assigned. Any dispute regarding payment

or performance of the Debtor’s post-petition, pre-Closing obligations under an Assumed

Contract prior to its assignment to the Winning Bidder (whether prior to, at, or after the Closing)

shall be determined by this Court upon appropriate motion of the Debtor or the non-Debtor party

to the Assumed Contract, but shall not affect the validity of the assumption and assignment of

such Assumed Contract pursuant to this Order.

    16.        The Debtor and the Winning Bidder are hereby deemed to have provided

adequate assurance of the Debtor’s cure of prepetition defaults under, and of the Winning

Bidder’s future performance of, the Assumed Contracts in accordance with Sections

365(b)(1)(B) and (C) and 365(f)(2)(B) of the Bankruptcy Code.

                                          Sale Proceeds

    17.        The proceeds of the Sale shall be paid on the Closing Date for distribution as

follows: (i) first, the Winning Bidder shall pay the Payment Amount (as defined in the APA) to

those certain individual or entities identified on the Payment Schedule (as defined in the APA),

(ii) second, the Winning Bidder shall pay the D&P Escrow Amount (or, if and to the extent

approved by this Court prior to the Closing Date, the D&P Fee), and (iii) third, the remaining

proceeds from the Sale shall be remitted at the Closing to Agent in partial satisfaction of the

Prepetition Secured Parties’ secured claims, which are described more fully in the Final Cash

Collateral Order and Agent’s Proof of Claim (the “Secured Parties’ Payment”); provided that the

Qualifying MIP Expenses with respect to the Sale shall be paid by the Agent from the Secured

Parties’ Payment to the respective recipients as a carve-out from the proceeds of the Sale

otherwise payable to the Prepetition Secured Parties; provided, further that $350,001.00 with

respect to the Sale shall be paid by Agent from the Secured Parties’ Payment to BSP Agency,




                                                20
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 21 of 138



LLC, as Subordinated Agent (as defined in the Final Cash Collateral Order) on behalf of the

Subordinated Creditors (as defined in the Final Cash Collateral Order), pursuant to that certain

LSTA Distressed Trade Confirmation dated as of January 28, 2021, as a carve-out from the

proceeds of the Sale otherwise payable to the Prepetition Secured Parties; and provided, further

that if FBTS is not the buyer with respect to the Sale and is entitled to payment of the Break-Up

Fee (as defined in the Sale Procedures Order) on the Closing Date (e.g., if the Back-Up Bidder

becomes the replacement Winning Bidder pursuant to this Order, this Court approves the Break-

Up Fee, and FBTS is entitled to payment of the Break-Up Fee under its APA), then the Debtor

shall cause the Break-Up Fee to be paid to FBTS at Closing from the replacement Winning

Bidder’s Purchase Price proceeds prior to the making of the Secured Parties’ Payment (provided,

however, that if this Court’s approval of the Break-Up Fee is pending at the time of Closing, the

amount of the Break-Up Fee shall be paid to the Debtors to hold in escrow pending this Court’s

approval).

                                          Miscellaneous

    18.        The terms and provisions of the APA, together with the terms and conditions of

this Order, shall be binding in all respects upon all entities, including, without limitation, the

Debtor (including its employees, officers and directors), its estate, all creditors and equity

interest holders of the Debtor, the Winning Bidder, the Back-Up Bidder, and their respective

affiliates, successors and assigns, agents and any affected third parties, including, but not limited

to, all persons asserting a claim against or interest in any of the Assets to be sold, conveyed or

assigned to the Winning Bidder pursuant to the APA.

    19.        The transactions contemplated by the APA are undertaken by the Winning Bidder

without collusion and in good faith, as that term is defined in Section 363(m) of the Bankruptcy




                                                 21
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13          Desc Main
                                  Document     Page 22 of 138



Code, and accordingly, the reversal or modification on appeal of the authorization provided

herein to consummate the Sale shall not affect the validity of the Sale (including the assumption

and assignment of the Assumed Contracts), unless such authorization and such Sale are duly

stayed pending such appeal. The Winning Bidder is a good faith buyer within the meaning of

Section 363(m) of the Bankruptcy Code and, as such, is entitled to the full protections of Section

363(m) of the Bankruptcy Code.

    20.        The provisions of this Order shall be binding upon any Chapter 11 trustee or

Chapter 7 trustee appointed in the Debtors’ bankruptcy cases and shall survive and be binding in

the event of any dismissal of such bankruptcy cases.

    21.        Nothing contained in any Chapter 11 plan confirmed in the Debtors’ cases or the

order of confirmation confirming any such plan shall conflict with or derogate from the terms of

this Order.

    22.        The Debtor and the Winning Bidder may request, and upon reasonable request

this Court shall enter, an order (a “Confirmatory Order”), confirming the authorized sale of any

specified Assets to the Winning Bidder pursuant to the APA and this Order, or otherwise

clarifying or confirming with particularity any matter addressed by this Order, including without

limitation as may be reasonably necessary or desired for purposes of establishing or recording

evidence of title to specific Assets.

    23.        No bulk sales law or similar law of any state or other jurisdiction shall apply in

any way to the transactions contemplated by the APA, the Sale Motion, and this Order.

    24.        This is a final order and is enforceable upon entry and to the extent necessary

under Bankruptcy Rules 5003, 9014, 9021, and 9022. This Court expressly finds that there is no

just reason for delay in the implementation of this Order and expressly directs entry of judgment




                                               22
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13           Desc Main
                                 Document     Page 23 of 138



as set forth herein and the stays imposed by Bankruptcy Rules 6004(h), 6006(d), and 7062 are

hereby modified and shall not apply to this Order or to the transactions contemplated by the

APA.

    25.        Nothing in this Order shall constitute authorization for the assumption by

Community Intervention Services, Inc. (“CIS”), or the assignment to the Winning Bidder, or any

party, of any Oracle or NetSuite agreement with CIS, including but not limited to the Oracle

NetSuite Cloud Services and Support Agreement and its Terms and Conditions, and Payment

Schedule No. 121644 and the Payment Plan Agreement by and between CIS and Oracle Credit

Corporation (collectively the “Oracle Agreements”). CIS, in performing its obligations under the

Transition Services Agreement (the “TSA”), shall not (i) provide access to the Winning Bidder

or any party to utilize the software and/or support licensed to CIS pursuant to the Oracle

Agreements, nor (ii) provide services under the Oracle Agreements to the Winning Bidder or any

party under the TSA beyond the later to occur of (A) the closing of the sale of the assets of the

debtor South Bay Mental Health Center, Inc. and CIS, or (B) the date that is sixty (60) days after

the closing of the sale of the assets of the Debtor pursuant to this Order. CIS shall keep all

payment obligations to NetSuite/Oracle current during the TSA period.

    26.        This Court retains jurisdiction to:

               a.     Interpret, implement and enforce the terms and provisions of this Order,
                      the APA, and the assumption and assignment of the Assumed Contracts,
                      including without limitation the sale free and clear and limitation of
                      liability provisions;

               b.     Protect the Winning Bidder and any of the Assets against any liens,
                      claims, or interests;

               c.     Resolve any disputes arising under or relating to the APA, the assumption
                      and assignment of the Assumed Contracts, the Sale Motion, or this Order;
                      and




                                                 23
 Case 21-40002     Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13        Desc Main
                              Document     Page 24 of 138



              d.     Adjudicate all issues concerning asserted pre-Closing liens, claims or
                     interests in, on, or to the Assets.



Dated: February , 2021
                                                 Honorable
                                                        bl Elizabeth
                                                             li b h D. Katz
                                                 United States Bankruptcy Judge




                                            24
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 25 of 138



                                   Exhibit A

                          [FBTS Winning Bidder APA]
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 26 of 138
                                                                                   EXECUTION


                 WINNING BIDDER ASSET PURCHASE AGREEMENT

       This Winning Bidder Asset Purchase Agreement (this “Agreement”) is entered into and
made effective as of the 10th day of February, 2021, by and between Futures Behavior Therapy
Center, LLC, a Massachusetts limited liability company (“Seller”), and FBTC Transitional Sub,
LLC, a Delaware limited liability company (“Purchaser”).

                                           Recitals

        A.     Seller provides community-based, school-based and outpatient behavioral health
and autism services primarily to adolescents in Massachusetts (the “Business”) at the locations
listed on Exhibit A (each location individually a “Facility” and, collectively, the “Facilities”).

        B.      Purchaser wishes to purchase from Seller, and Seller is willing to sell to
Purchaser, substantially all of the assets of the Business, including without limitation Seller’s
leases of the real properties at which the Facilities are located, and Seller’s agreements with
clients and providers underlying the Business and its revenues, all on the terms and conditions
hereinafter set forth.

       C.     Purchaser and Seller entered into that certain Asset Purchase Agreement dated
January 5, 2021 (the “Original Agreement”) setting forth the terms and conditions respecting the
Purchaser’s acquisition of the assets of the Business from Seller and by this Agreement
Purchaser and Seller hereby amend and restate the Original Agreement.

        D.      On January 5, 2021 (the “Petition Date”), Seller filed a voluntary chapter 11
petition (the “Petition”) in the United States Bankruptcy Court for the District of Massachusetts
(the “Bankruptcy Court”), commencing a chapter 11 bankruptcy case that is jointly administered
under Case No. 21-40002-EDK, and, pursuant to Sections 1107 and 1108 of title 11, United
States Code (the “Bankruptcy Code”), is managing its properties and operating its businesses as
a debtor in possession.

        E.     Pursuant to the Bankruptcy Court’s Order (A) Approving Procedures Governing
Debtor’s Proposed Sale of Substantially All Assets of Futures Behavior Therapy Center, LLC,
Including Certain Unexpired Leases and Executory Contracts, Pursuant to Sections 363 and 365
of the Bankruptcy Code, Free and Clear of Liens, Claims, and Interests; (B) Approving Form and
Manner of Notice of Sale; (C) Approving Debtor’s Assumption of Asset Purchase Agreement
Pursuant to Section 365 of the Bankruptcy Code; and (D) Granting Related Relief dated January
15, 2021 [Doc. No. 81] (the “Sale Procedures Order”), Seller, in connection with obtaining the
Bankruptcy Court’s authorization to consummate the transactions provided in the Original
Agreement, solicited higher and better offers for the assets of the Business, including the conduct
of an auction on February 10, 2021 (the “Auction”).

       F.      At the conclusion of the Auction, it was determined that Purchaser submitted the
highest and best offer for the assets of the Business, and Purchaser and Seller are entering into
this Agreement in order to memorialize the outcome of the Auction and the designation of
Purchaser as the “Winning Bidder” pursuant to the Sale Procedures Order.
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                  Document     Page 27 of 138




                                             Agreement

       NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Purchaser and Seller agree as follows:

                                             ARTICLE I

                                         SALE OF ASSETS

        1.1      Purchased Assets. Subject to the terms, provisions and conditions contained in
this Agreement, Purchaser shall purchase from Seller, and Seller shall sell, convey or cause to be
conveyed to Purchaser, free and clear of all Liens: all of Seller’s right, title, and interest in and to
all assets real, personal and mixed, tangible and intangible, which relate to, or are used or held
for use in connection with, the Business, including but not limited to the assets described in
Sections 1.1(A) through (D), other than the Excluded Assets (as defined in Section 1.2 below)
(collectively, the “Assets”):

                (A)    the leases, subleases, licenses or other agreements to occupy all or any part
of the real property at which the Facilities are located as set forth on Schedule 1.1(A) hereto
(collectively, the “Assumed Leases”);

              (B)    all furniture, equipment, fixtures, furnishings, medical apparatuses, motor
vehicles, marketing and promotional materials and brochures, stationery, policy manuals,
operating manuals, kitchen equipment, supplies and inventories, and other tangible personal
property;

               (C)     all rights to lease deposits made under Assumed Leases, including those
set forth on Schedule 1.1(C) attached hereto;

               (D)     all intangible property, including, but not limited to:

                     (i)    all licenses, Permits, certifications (including determinations of
need and pending determination of need applications), provider numbers, accreditations and
authorizations issued by any Governmental Entity, including but not limited to such property
described on Schedule 1.1(D)(i) attached hereto;

                      (ii)    all business records, including, but not limited to, financial books
and records, payroll records, personnel records and manuals;

                       (iii) all current and historical client records maintained by or for Seller,
including without limitation, billing, medical, and clinical notes, and the entire “designated
record set” as that term is defined by HIPAA (collectively, “Client Records”);


                                                   2
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 28 of 138



                     (iv)    those existing commitments, Contracts, equipment or other
personal property leases, purchase orders and agreements, as listed on Schedule 1.1(D)(iv) (the
“Assumed Contracts”);

                       (v)    the right to use the current name of each of the Facilities;

                       (vi)   all third-party warranties to the extent transferable;

                       (vii) all proceeds under insurance policies and rights of recovery
relating thereto that arise after the date of the Original Agreement and are pending as of the
Closing, in each case, solely with respect to any tangible Assets or with respect to any insurance
claims that affect the Business and the Assets; and

                       (viii) (1) all patents and patent applications for inventions and
discoveries, (2) all copyrights, copyright registrations and applications, and all related rights in
mask works and works of authorship, including moral rights, (3) all registered and common law
trademarks, trademark registrations and applications therefor, trade dress rights, trade names,
registered and common law service marks, service mark registrations and applications therefor,
(4) all corporate names, (5) all domain name registrations, IP addresses, network addresses and
the like and the applications therefor in respect of internet domain names, (6) all email accounts,
telephone numbers and fax numbers, (7) all ideas, concepts, discoveries, inventions,
developments, technologies, works of authorship, trade secrets, software, firmware, tools,
processes, techniques, know-how, methodologies, data, plans, devices, apparatuses,
specifications, designs, circuits, layouts, mask works, algorithms, programs, code,
documentation and other material and information, tangible or intangible, whether or not it may
be patented, copyrighted or otherwise protected (including all versions, modifications,
enhancements and derivative works thereof), (8) any and all patent rights, copyright rights,
mask work rights, trade secret rights, sui generis database rights and all other intellectual and
industrial property rights of any sort throughout the world (including any application therefor)
and (9) any rights to any of the foregoing pursuant to a license or other agreement (collectively,
“Intellectual Property”).

The Assets described in Section 1.1(B), (C), and (D) are collectively referred to herein as the
“Personal Property”. Subject to the terms of this Agreement, Seller and Purchaser may
supplement or amend the Schedules of specific Personal Property at any time prior to Closing
and the Schedules as so amended and supplemented as of the Closing Date shall operate to
delineate those particular Assets identified in such Schedules to be acquired by Purchaser at
Closing.

       1.2    Excluded Assets. Notwithstanding Section 1.1 above, the following shall be
excluded from the assets sold by Seller to Purchaser hereunder (the “Excluded Assets”):

               (A)    the accounts receivable, prepaid expenses, cash on hand, and other cash
equivalents of the Business, and all rights and interests in and to bank accounts;

                 (B)    Seller’s leases subleases, licenses or other agreements to occupy all or any
part of the real property, in each case that are not Assumed Leases;

                                                 3
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13                 Desc Main
                                 Document     Page 29 of 138



               (C)     Seller’s Contracts that are not Assumed Contracts;

               (D)     Seller’s corporate records and securities, including stock in affiliated
entities;

                (E)    Seller’s insurance policies and Employee Benefit Plans;

                 (F) Seller’s claims and causes of action, including without limitation causes of
 action arising under Chapter 5 of the Bankruptcy Code;

               (G) Seller’s interest in and rights under this Agreement and any other
 agreement between Purchaser and Seller executed in connection with this Agreement;

                (H)    all intercompany claims between Seller and its Affiliates;

                (I)    such other assets as may be described in Schedule 1.2(I);

                (J)    all claims, refunds, credits, causes of action, choices in action, rights of
 recovery and rights of set-off of any kind, and all proceeds under insurance policies and rights
 of recovery relating thereto, other than as provided in in Section 1.1(D)(vii);

                (K)    all obligations with respect to client deposits and trust funds;

               (L)     claims and causes of action arising under Assumed Leases and Assumed
 Contracts; and

                (M) all claims for and rights to receive tax refunds with respect to taxable
 periods (or portions thereof) ending on or prior to the Closing Date.

        1.3    Assumed Obligations. On the terms and subject to the conditions set forth herein
and in the Sale Order, at the Closing, Purchaser shall assume, effective as of the Closing, and
shall timely pay, perform and discharge in accordance with their respective terms, only the
following liabilities of Seller, other than any that are Excluded Liabilities (as defined in Section
1.4 below) (collectively, the “Assumed Obligations”):

                (A)     all liabilities and obligations of Seller under the Assumed Leases and the
Assumed Contracts, but only to the extent (i) such liabilities or obligations arise after the Closing
Date and (ii) such Assumed Leases and Assumed Contracts are assigned to Purchaser or
Purchaser otherwise receives the rights and benefits of such Assumed Leases and Assumed
Contracts pursuant to Section 1.5, and, in any case, specifically excluding any liability or
obligation relating to or arising out of such Assumed Leases or Assumed Contracts as a result of
(1) any breach of such Assumed Leases or Assumed Contracts occurring on or prior to the
Closing Date, (2) any violation of applicable Law, breach of warranty, tort or infringement
occurring on or prior to the Closing Date, or (3) any Action occurring on or prior to the Closing
Date; and

               (B)     the liabilities or obligations, if any, expressly described on Schedule
1.3(B).

                                                  4
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 30 of 138



        1.4    Excluded Liabilities. Notwithstanding anything herein to the contrary, Purchaser
shall not assume or incur any liability or obligation for any other liabilities or obligations of
Seller other than the Assumed Obligations (collectively, the “Excluded Liabilities”), including,
but not limited to, the following:

              (A)     subject to Section 2.5 herein, any amounts (“Cure Costs”) that must be
paid and obligations that must be satisfied, including pursuant to Sections 365(b)(1)(A) and (B)
of the Bankruptcy Code, in connection with the assumption by Seller and assignment to
Purchaser of Assumed Leases and Assumed Contracts;

             (B)     any of Seller’s liabilities or obligations under this Agreement or any other
agreements entered into by a Seller in connection with the transactions contemplated by this
Agreement;

                (C)    any of Seller’s liabilities or obligations for expenses or fees incident to or
arising out of the negotiation, preparation, approval or authorization of this Agreement or the
consummation (or preparation for the consummation) of the transactions contemplated hereby
(including all attorneys’ and accountants’ fees and brokerage fees) and transfer taxes;

               (D)     any liability or obligation of any Seller or any of its Affiliates for taxes for
any period;

              (E)     any liability or obligation under or with respect to any Employee Benefit
Plan or any other employee benefit plan, program, policy or arrangement presently or formerly
maintained or contributed to by a Seller or its ERISA Affiliates, or with respect to which a Seller
or any such ERISA Affiliate has any liability;

               (F)    any liability or obligation with respect to any products or services that
were marketed or sold prior to the Closing, including product liability, malpractice, tort liability,
infringement claims and any related claims and Actions;

               (G)     any of Seller’s liabilities or obligations for vacation pay, sick pay, holiday
pay, salary, bonuses or other payments or liabilities of any kind to any employee of Seller or
current or former employee of a Seller, including any liabilities or obligations arising prior to the
Closing with respect to the exempt or non-exempt status of any employee of Seller;

               (H)    any liability or obligation relating to workers’ compensation claims which
were filed or presented on or before the Closing Date or which are filed or presented after the
Closing Date but relate to claims and/or injuries first arising on or before the Closing Date;

               (I)    any of Seller’s liabilities or obligations (i) arising by reason of any
violation or alleged violation of any Law, or (ii) arising by reason of any breach or alleged
breach by Seller of any Contract;

                (J)    any of Seller’s liabilities or obligations relating to any Action, proceeding
or claim arising out of or in connection with Seller’s conduct of the Business or any other
conduct of Seller or Seller’s officers, directors, employees, consultants, agents or advisors on or
prior to the Closing Date;

                                                  5
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 31 of 138



              (K)    any of Seller’s liabilities or obligations for indebtedness, including without
limitation any funding under the Coronavirus Aid, Relief and Economic Security Act (the
“CARES Act”);

              (L)     any liabilities or obligations in respect of any of the Excluded Assets
(including under any Contracts, leases, commitments or understandings related thereto);

                (M) any of Seller’s liabilities or obligations which Purchaser may become
liable for as a result of or in connection with the failure by Purchaser or any Seller to comply
with any bulk sales or bulk transfers laws or as a result of any “defacto merger” or “successor-in-
interest” (or similar) theories of liability;

               (N)    any intercompany liabilities of Seller; and

               (O)    the liabilities described on Schedule 1.4(O).

For purposes of this Section 1.4, “Seller” shall be deemed to include any predecessors to a Seller
and any Person with respect to which a Seller is a successor-in-interest (including by operation
of law, merger, liquidation, consolidation, assignment, assumption or otherwise). Seller hereby
acknowledges that it is retaining the Excluded Liabilities, all of which Excluded Liabilities shall
be treated in accordance with the Bankruptcy Code and any relevant orders of the Bankruptcy
Court.

        1.5     Assignability of Certain Contracts; Effectiveness. To the extent that the
assignment to Purchaser of any Assumed Contract or Assumed Lease pursuant to this Agreement
is not permitted without the consent of a third party and such restriction cannot be effectively
overridden or canceled by the Sale Order or other related order of the Bankruptcy Court, then the
parties will use their commercially reasonable efforts, before the Closing, to obtain such consent,
and, if any such consent is not obtained prior to the Closing Date, (A) this Agreement will not be
deemed to constitute an assignment of or an undertaking or attempt to assign such Contract or
any right or interest therein unless and until such consent is obtained and (B) Seller and
Purchaser will reasonably cooperate with each other in any lawful and feasible arrangement
designed to provide Purchaser with the benefits and obligations of any such Contract and
Purchaser shall be responsible for performing all obligations under such Contract required to be
performed by Seller on or after the Closing Date; provided, however, that, notwithstanding
anything to the contrary in this Agreement, the assumption and assignment of any particular
Assumed Contract or Assumed Lease, whether pursuant to the Sale Order, related order of the
Bankruptcy Court, or this Section 1.5, shall, as permitted by Section 3.2, become effective only
upon the Closing to the extent expressly designated as an “Assumed Contract” or “Assumed
Lease” under the Assignment and Assumption Agreement.

                                        ARTICLE II
                                      PURCHASE PRICE

        2.1    Purchase Price. The purchase price for the Assets (the “Purchase Price”) shall be
Eleven Million Eight Hundred Fifty Thousand Dollars ($11,850,000), plus or minus any
prorations, payments, adjustments and credits shown on Schedule 2.1; provided, however, that

                                                6
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13           Desc Main
                                Document     Page 32 of 138



Purchaser reserves the right to increase the Purchase Price and otherwise modify the bid
represented by this Agreement as may be permitted by the Bid Procedures Order.

        2.2    Payment of Purchase Price. Seller acknowledges that Purchaser has delivered to
Seller’s counsel (Casner & Edwards, LLP), in escrow, the sum of Three Hundred Seventy-Five
Thousand Dollars ($375,000.00) as an initial deposit (the “Deposit”) for the payment of the
Purchase Price. The Deposit shall not be invested and shall be held in escrow by Seller’s counsel
as escrow agent under this Agreement (in such capacity, the “Escrow Agent”), and disbursed by
Escrow Agent in accordance with this Agreement and the escrow provisions attached as
Schedule 2.2 (the “Escrow Provisions”).

        2.3     Payment of Balance of the Purchase Price. At the Closing and immediately
following Purchaser’s payment of the Payment Amount (as defined below), Purchaser shall
deposit with Escrow Agent in immediately available funds an amount equal to (A) the Purchase
Price less (B) the sum of the Deposit and the Payment Amount and (C) plus or minus, as
applicable, the prorations, payments, adjustments and credits contemplated by this Agreement or
provided by Schedule 2.1, all as set forth in a closing statement to be executed and delivered by
Seller and Purchaser pursuant to Section 4.6(B). Upon the consummation of Closing, the Escrow
Agent shall deliver to Seller the Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

        2.4     Purchase Price Allocation. The Purchase Price shall be allocated as set forth in
Schedule 2.1, which the parties shall agree upon prior to the Closing. The parties shall be bound
by such allocation for all purposes and shall file Form 8594 with their respective federal income
tax returns in a manner consistent with such allocation.

        2.5     Payment Schedule. At least two (2) Business Days prior to the Closing, the Seller
shall deliver to the Purchaser a schedule (the “Payment Schedule”) identifying a dollar amount
(the “Payment Amount”) to be paid on account of Seller’s liabilities from proceeds at Closing
otherwise due to Seller , and the individuals or entities to receive such Payment Amount or
portion thereof. The Payment Amounts shall be comprised of (i) the amount of Cure Costs that
constitute Excluded Liabilities under Section 1.4(A), (ii) the amount of the Transferred
Employee Expenses (as defined below) under Section 8.2(B) and (iii) the payment of fees to
investment bankers identified on Schedule 5.1(P). The Payment Schedule shall provide
Purchaser with the information necessary to pay the Payment Amount on Seller’s behalf. The
Purchaser shall pay the Payment Amount at the Closing on Seller’s behalf, but shall not be
responsible for the payment of any amounts that are omitted from the Payment Schedule or that
otherwise should have been included in the Payment Schedule. The Seller acknowledges that the
Purchaser is paying the amounts on the Payment Schedule, which constitute Excluded Liabilities
and that no amounts contained in the Payment Schedule or any of the types of liabilities included
in the Payment Schedule shall constitute or become Assumed Liabilities.

                                     ARTICLE III
                              TRANSFER AND ASSIGNMENT

        3.1     Bill of Sale. At the Closing, Seller shall convey or cause to be conveyed all of
Seller’s right, title and interest in and to the Personal Property to Purchaser by delivery to

                                               7
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 33 of 138



Purchaser of a bill of sale in the form attached as Schedule 3.1 (the “Bill of Sale”), which Bill of
Sale shall convey Seller’s right, title and interest, free and clear of all Liens, all as and to the
extent provided for in the Sale Order (as defined below).

        3.2     Assumption and Assignment Agreement. At the Closing, Seller shall, subject to
Section 6.6, assign or cause to be assigned to Purchaser, and Purchaser shall assume, all of
Seller’s right, title and interest in and to the Assumed Leases and the Assumed Contracts,
through their mutual execution and delivery of an assignment and assumption agreement in the
form attached as Schedule 3.2 (the “Assignment and Assumption Agreement”). Purchaser may
at any time prior to three (3) Business Days prior to the Closing (A) designate any previously
designated Assumed Lease or Assumed Contract to be an Excluded Asset, and Purchaser shall
have no obligation with respect to, nor assume any liability under, any such lease or contract so
designated to be an Excluded Asset and (B) designate a previously undesignated lease or
Contract as an Assumed Lease or Assumed Contract, as applicable, in which case Seller shall
provide to any counterparty to such newly-designated Assumed Lease or Assumed Contact such
notice and opportunity to object as may be provided in the Bid Procedures Order, provided that
the Closing shall not be conditioned on or subject to entry of an order approving the assignment
and assumption of a lease or contract described in this Section 3.2(B).

      3.3   PURCHASER ACKNOWLEDGEMENT. PURCHASER ACKNOWLEDGES
AND AGREES THAT THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN THIS AGREEMENT, AS QUALIFIED OR SUPPLEMENTED BY THE DISCLOSURE
SCHEDULES (THE “SELLER REPRESENTATIONS”), ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER, AND EXCEPT FOR THE
SELLER REPRESENTATIONS, IT IS ACQUIRING THE ASSETS ON AN “AS-IS WHERE-
IS” BASIS, WITHOUT REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) BY
SELLER AND IN EACH CASE SUBJECT TO (A) ANY STATE OF FACTS REGARDING
ITS PHYSICAL CONDITION OR WHICH AN ACCURATE SURVEY OR AN INSPECTION
MIGHT SHOW, (B) ALL APPLICABLE LAWS, (C) VIOLATIONS OF LAWS WHICH MAY
EXIST ON THE DATE OF THE ORIGINAL AGREEMENT, AND (D) ANY MATTER
CAUSED OR PERMITTED BY PURCHASER OR ANY AGENT, EMPLOYEE OR
AFFILIATE OF PURCHASER. EXCEPT FOR SELLER REPRESENTATIONS, SELLER
HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION
OR WARRANTY (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE ASSETS
(OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE ASSETS (OR ANY
PART THEREOF). PURCHASER HAS PRIOR TO THE DATE HEREOF BEEN AFFORDED
THE OPPORTUNITY TO INSPECT THE ASSETS AND THE IMPROVEMENTS THEREON
(IF ANY).

                                          ARTICLE IV
                                           CLOSING

        4.1     Date and Place. Subject to the terms and conditions of this Agreement (including
the satisfaction or waiver of the conditions set forth in Article VII, the closing (the “Closing”) of

                                                 8
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 34 of 138



the transactions contemplated herein shall be held virtually by the exchange of documents via
PDF on the day that is five Business Days following the satisfaction or waiver of the conditions
set forth in Article VII or at such other date as determined by the parties hereto. The date on
which the Closing actually occurs is referred to in this Agreement as the “Closing Date”. The
Closing shall be deemed to be effective as of 12:01 a.m. on the Closing Date. Notwithstanding
the foregoing, the parties may mutually agree to a different Closing Date.

        4.2    Required Governmental Consents. Subject to Section 6.3, it shall be a condition
precedent to Purchaser’s obligation to close that Purchaser shall have made all necessary filings
with governmental or regulatory authorities and shall have received all necessary governmental
permits, licenses, and other approvals (which approvals shall include determinations of no
action) as set forth on Schedule 4.2, including, without limitation, licensure approval by the
Department of Early Education and Care of the Commonwealth of Massachusetts.

       4.3     Seller’s Documents. At the Closing, Seller will deliver or cause to be delivered to
Purchaser the following documents:

               (A)     The Bill of Sale in favor of Purchaser in the condition required by Section
3.1 hereof.

               (B)     The Assignment and Assumption Agreement in the condition required by
Section 3.2 hereof.

             (C)    A transition services agreement in substantially the form attached hereto
as Schedule 4.3(C) (the “Transition Services Agreement”), duly executed by Seller and
Community Intervention Services, Inc., a Delaware corporation.

               (D)     Certified resolutions of Seller authorizing the transactions under this
Agreement.

               (E)    Originals of all certificates of occupancy, licenses, permits, authorizations,
and approvals issued by governmental authorities having jurisdiction, if available or in existence.

                 (F)   An affidavit sworn to by an officer of Seller to the effect that Seller is not
a “foreign person”, as that term is defined in Section 1445(f)(3) of the Code, which affidavit
shall be in the form prescribed by federal regulations.

              (G)      A certified copy of the Sale Order, which shall have become final and
non-appealable.

               (H)     All Client Records in existing form and format.

              (I)     Reports and supporting documentation necessary to validate compliance
with the receipt and utilization by Seller of CARES Act funding (including such funding
provided under the Provider Relief Fund), including, but not limited to, evidence of Seller’s
compliance with the reporting of required information and related filing deadlines.



                                                 9
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 35 of 138



All of the documents and instruments to be delivered by Seller hereunder shall be in form and
substance reasonably satisfactory to counsel for Purchaser.

          4.4   Purchaser’s Documents. At the Closing, Purchaser will deliver the following to
Seller:

              (A)     The Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

               (B)     The Assignment and Assumption Agreement, in the condition required by
Section 3.2 hereof.

                (C)    The Transition Services Agreement, duly executed by Purchaser.

                (D)    Certified resolutions of Purchaser authorizing the transactions under this
Agreement.

All of the documents and instruments to be delivered by Purchaser hereunder shall be in form
and substance reasonably satisfactory to counsel for Seller.

       4.5     General. At any time and from time to time after the Closing, at the request of
one of the parties hereto and without additional consideration, the other party hereto shall
execute and deliver such other documents and take such action as one of the parties may
reasonably request to more effectively consummate the actions contemplated by this Agreement,
provided the requested matter can be undertaken and achieved without material cost to the other
party.

       4.6      Joint Documents. On the Closing Date, Purchaser and Seller shall exchange the
following:

                 (A)    Any and all certificates, statements and declarations as may be required by
federal, state, county or local law, regulation or ordinance including without limitation
certificates, statements, and declarations regarding taxes assessed on or with respect to transfer
of the Business, all of which such taxes, if any, shall be payable by Seller.

              (B)   A closing statement by and between Seller and Purchaser reflecting
Purchaser’s payment of the net Purchase Price after accounting for the Deposit and Payment
Amount and any prorations, payments, adjustments, and credits set forth on Schedule 2.1.

       4.7     Possession. Possession of the Facilities shall be delivered to Purchaser on the
Closing Date. All tangible Personal Property and all books, files, records, Contracts, leases, third
party warranties, regulatory materials and other assets constituting intangible Personal Property
shall be located at the Facilities on the Closing Date and possession thereof delivered to
Purchaser on such date; provided that Seller shall have the right, at Seller’s sole cost and
expense, to review and make copies of all books and records delivered to Purchaser in
accordance with Section 8.1.



                                                10
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 36 of 138



                               ARTICLE V
             REPRESENTATIONS AND WARRANTIES OF THE PARTIES

        5.1     Representations and Warranties of Seller. Subject to disclosures made in the
disclosure schedules delivered by Seller to Purchaser concurrently with the execution of this
Agreement (the “Disclosure Schedules”), Seller hereby represents and warrants to Purchaser as
of the date of the Original Agreement and as of the Closing as follows:

                (A)    Due Organization. Seller is a limited liability company, duly organized
and validly existing under the laws of the Commonwealth of Massachusetts. Seller is duly
qualified to do business and is in good standing in the Commonwealth of Massachusetts and in
each jurisdiction where the operation of the Business requires such qualification. Seller has the
requisite limited liability company power and authority to enter into this Agreement and to
perform its obligations hereunder.

               (B)    Power and Authority; Enforceability; Consents. Subject to the Sale Order,
the execution, delivery and performance of this Agreement by Seller and all other agreements
referenced in or ancillary hereto to which Seller is a party and the consummation of the
transactions contemplated herein by Seller:

                       (i)    is within its company powers and are not in contravention of the
terms of its certificate of organization, operating agreement or any amendments thereto and
have been duly authorized by all appropriate company action.

                       (ii)   will not violate any judgment of any court or Governmental Entity
applicable to Seller or the Assets.

                       (iii) will not require the approval, consent or authorization of, waiver
from, or declaration, filing or registration with, any other Person or Governmental Entity, except
as set forth in Schedule 5.1(B)(iii).

                      (iv)    will neither conflict with nor result in any breach or contravention
of any other Contract to which Seller is a party or by which it or the Assets is bound, except as
set forth in Schedule 5.1(B)(iv).

               (C)     Binding Agreement. Subject to the Sale Order, this Agreement and all
agreements to which Seller will become a party hereunder are and will constitute the valid and
legally binding obligations of Seller, and are and will be enforceable against Seller in accordance
with the respective terms hereof and thereof, except as enforceability may be restricted, limited
or delayed by applicable bankruptcy or other laws affecting creditors’ rights generally and except
as enforceability may be subject to general principles of equity.

               (D)     Assets. Except as set forth in Schedule 5.1(D), the Assets constitute all of
the assets, properties and rights necessary for the operation of the Business as it is currently
conducted. Seller has good and valid title to, or a valid leasehold interest in or license to, the
Assets, and upon entry of the Sale Order such Assets shall be free and clear of all Liens, except
for Permitted Liens.


                                                11
 Case 21-40002        Doc 174      Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                   Document     Page 37 of 138



                (E)     Financial Statements. Schedule 5.1(E) sets forth true, complete and
correct copies of (1) an unaudited balance sheet of the Business as of October 31, 2020 and (2)
an unaudited income statement of the Business for the ten months ended October 31, 2020
(collectively, the “Financial Statements”). The Financial Statements (x) were prepared in good
faith, (y) are based upon, and accurately reflect in all material respects, the books and records of
Seller and the Business, and (z) fairly present, in all material respects, the financial position of
the Business as of the dates thereof and the results of operations for the periods referred to
therein, in each case in accordance with GAAP applied on a consistent basis throughout.

               (F)     Leases.

                       (i)     True, correct, and complete copies of all of Seller’s leases for the
Facilities (including any amendments, extensions, renewals, guaranties, and other agreements
with respect thereto) have been uploaded to the Data Room, and have been provided to
Purchaser through Purchaser’s access to the Data Room. Neither Seller nor any other party to
any of the Assumed Leases are in material default of its obligations under the Assumed Leases
except to the extent set forth in Schedule 5.1(F)(i) in any manner that will not be cured prior to
the Closing Date. No event has occurred that (with or without notice, lapse of time or both)
would constitute a material breach or default by Seller or any other party under the Assumed
Leases in any manner that will not be cured prior to the Closing Date. Each of the Assumed
Leases is in full force and effect and constitutes a valid and legally binding obligation of Seller
and each other party thereto, enforceable against Seller and, to Seller’s Knowledge, each other
party thereto, in each case in accordance with the express terms thereof.

                       (ii)    Except to the extent set forth in Schedule 5.1(F)(ii), Seller has
performed all material obligations required to be performed by it under each of the Assumed
Leases to which it is a party, and none of the Assumed Leases is currently subject to
cancellation or any other material modification by the other party thereto or is presently subject
to any penalty, right of set-off or other charge by the other party thereto for late performance or
delivery in any manner that will not be cured prior to the Closing Date.

                       (iii)     Seller does not own any real property.

                       (iv)    Except as may be set forth in Schedule 5.1(F)(iv), the transactions
contemplated by this Agreement do not require the consent of any other party to an Assumed
Lease, will not result in a breach of or default under any Assumed Lease, or otherwise cause an
Assumed Lease to cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing in any manner that will not be cured prior to the Closing
Date.

                        (v)    Seller’s occupancy, use and operation of each of the Facilities
complies in all material respects with all applicable Laws, there are no material deficiencies or
defects in the Facilities, and Seller has access to utilities in sufficient capacities for the operation
of the Business at each of the Facilities in the ordinary course of business.




                                                  12
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 38 of 138



                      (vi)   To Seller’s Knowledge, there are no pending or threatened
appropriation, condemnation, eminent domain or like proceedings relating to the Facilities or
the real property on which each of the Facilities is situated.

                       (vii) The Facilities comprise all of the real property used by Seller in, or
otherwise related to, the Business.

                (G)     Material Contracts. For the purposes herein, a “Material Contract” shall
be defined as any Contract with a value of more than, or which provides for the payment to or by
Seller of more than, $10,000 annually (a “Material Contract”). Except as set forth in Schedule
5.1(G), Seller is not a party to or bound by any Material Contract.

                (H)     Enforceability and Performance under Assumed Contracts. True, correct,
and complete copies of all of the Assumed Contracts and the Material Contracts set forth or
required to be set forth in Schedule 5.1(G) have been uploaded to the Data Room and have been
provided to Purchaser through Purchaser’s access to the Data Room. Neither Seller nor any
other party to any of the Assumed Contracts are in material default of its obligations under the
Assumed Contracts except to the extent set forth in Schedule 5.1(H). No event has occurred that
(with or without notice, lapse of time or both) would constitute a material breach or default by
Seller or any other party under the Assumed Contracts. Each of the Assumed Contracts is in full
force and effect and constitutes a valid and legally binding obligation of Seller and, to Seller’s
Knowledge, each other party thereto, enforceable against Seller and, to Seller’s Knowledge, each
other party thereto, in each case in accordance with the express terms thereof.

               (I)    Employee Benefits.

                      (i)     Each “employee benefit plan” as defined in Section 3(3) of ERISA
and each material bonus, deferred compensation, stock purchase, stock option, severance plan,
salary continuation, vacation, paid-time-off, sick leave, fringe benefit, cafeteria, incentive,
insurance, welfare or similar arrangement that is in each case sponsored or maintained Seller or
to which Seller contributes or has any liability (each, an “Employee Benefit Plan”) is listed in
Schedule 5.1(I)(i). No Employee Benefit Plan, and no party in interest to, disqualified person
of, or fiduciary of, any Employee Benefit Plan, has engaged in any non-exempt “prohibited
transaction” as defined in ERISA or the Code.

                        (ii)   Except as set forth in Schedule 5.1(I)(ii), neither Seller nor any
affiliate of Seller as determined under Code Sections 414(b), (c), (m) or (o) (“ERISA Affiliate”)
or any of their respective predecessors maintains, contributes to, has any obligation to contribute
to (or has any other liability, including contingent liability or current or potential withdrawal
liability, with respect to) or has, ever, contributed to or been obligated to contribute to (1) any
“multiemployer plan” (as that term is defined in Section 3(37) of ERISA), (2) any “employee
pension benefit plan” (within the meaning of Section 302 of ERISA) that is subject to Section
412 of the Code, Section 302 of ERISA or Title IV of ERISA, (3) any “multiple employer plan”
(within the meaning of Section 413 of the Code), or (4) any “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA), in each case, whether or not
terminated.


                                               13
Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 39 of 138



              (J)     Employees.

                      (i)     Seller is and for the past three years has been in compliance in all
material respects with all applicable Laws, contracts, policies, plans, and programs applicable to
it respecting labor, employment and employment practices in the jurisdictions within which it
operates, including, without limitation, all applicable Laws respecting hiring, terms and
conditions of employment, health and safety, compensation, wages and hours (including the
classification of independent contractors and exempt and non-exempt employees), immigration
(including the verification of I-9s for all employees), employment discrimination, disability
rights or benefits, equal opportunity, termination of employment, plant closures and layoffs
(including the WARN Act), workers’ compensation, labor relations, employee leave and sick
pay, accommodation of employees, harassment, paid time off, use of background checks and
reports, use of selection procedures and tests, the provision of required meal and rest breaks,
affirmative action, child labor, workers compensation, labor relations, collective bargaining,
unemployment insurance and other insurance coverage, and the payment of social security and
other employment-related taxes. Seller has properly classified all current and former
employees, directors, individual consultants, temporary employees, leased employees, or any
agents for tax purposes and for participation in any Employee Benefit Plans, and complied in all
material respects with all applicable Laws relating to the classification of employees and
independent contractors and payment of wages, has not made deductions from the pay of
exempt employees which might result in loss of exempt status, and has, within the time and in
the manner prescribed by applicable Laws, withheld and paid over to the proper tax authority all
amounts required to be so withheld and paid over under applicable Laws.

                       (ii)   There are no material obligations relating to employment with
respect to which Seller may have any liability, including but not limited to any accrued but
unpaid compensation, wages, vacation, salaries, wage premiums, commissions, bonuses, fees,
and other compensation or benefits to its current or former employees or independent
contractors under applicable Laws, Contract or policy; or any fines, taxes, interest, or other
penalties for any failure to pay or delinquency in paying such compensation. As of the date
hereof, all compensation, including wages, commissions, bonuses, vacation and other paid time
off, and other direct compensation for any service performed for the Business payable to current
or former employees, independent contractors or consultants of Seller for services or work
performed on or prior to the date hereof have been paid in full (or accrued in full). Seller is not
subject to any pending claim for overdue overtime or other compensation due to any current or
former employee or independent contractor and, no such claim has been threatened.

                      (iii) Seller is not a party to or bound by any collective bargaining
agreement, project labor agreement, or other Contract, commitment, arrangement or bargaining
relationship with any labor organization, trade organization, or other representative of any of the
employees of Seller, and no employee of Seller is represented by a labor union or other labor
organization and there is no such contract, commitment or arrangement presently being
negotiated by Seller. There is no labor strike, work stoppage, lockout, grievance, labor
arbitration, walkout, picket, slowdown, work stoppage, or other material labor dispute pending
or threatened against or affecting the Business. No labor union, organization, or other collective
bargaining unit represents, claims to represent or is currently seeking to organize or represent
the employees of the Business, and there have not been any union organizing activities or efforts

                                               14
Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 40 of 138



among the employees of the Business within the past three years. There is presently no union
campaign being conducted to solicit cards from employees to authorize a union to request a
National Labor Relations Board certification election, and no question concerning
representation exists or has existed respecting such employees; and there is no unfair labor
practice charge or complaint pending or threatened against Seller. No labor union, labor
organization, or group of employees has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened in writing to be brought or filed with
the National Labor Relations Board or any other labor relations Governmental Entity. Seller has
not committed any unfair labor practices.

                     (iv)     To Seller’s Knowledge, no Business Employee is in material
violation of any term of any employment agreement, nondisclosure agreement, common law
nondisclosure obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
other obligation: (1) to Seller, or (2) with respect to any current employee or independent
contractor of Business, to any third party with respect to such person’s right to be employed or
engaged by a Seller or to the knowledge or use of trade secrets or proprietary information.

                        (v)    Schedule 5.1(J)(v) sets forth a true, correct, and complete list of
(1) all employees (including any employee who is on a leave of absence or on furlough status,
as specified), employed or engaged by Seller (the “Business Employees”) and (2) for each
Business Employee, each such individual’s location of employment, date of hire, classification
as exempt or non-exempt (as applicable), W-2 compensation for 2019 (including bonus and
incentive payments), year-to-date compensation for 2020 (including bonus and incentive
payments), current hourly rate or annual base salary, and any annual bonus opportunity, job
titles or offices, notice period, whether such individual is on leave or furlough status, and the
reason for leave of absence or furlough status and the anticipated date of return to full service, if
known. Schedule 5.1(J)(v) also sets forth individuals classified as an independent contractor
(excluding contingent workers engaged through a third-party temporary employment agency) in
the past three years and for each individual identified as an independent contractor, each such
individual’s location, date of engagement, 1099 compensation for 2019, and year-to-date
compensation for 2020.

                      (vi)  Seller is not a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Entity relating to employees or employment practices.
No action, proceeding, claim, or complaint by or on behalf of any employee, prospective
employee, former employee, current or former contractor, labor organization or other
representative of the employees of Seller, is pending or, to Seller’s Knowledge, threatened,
which could bind or in any way affect Purchaser after Closing as the result of the transactions
contemplated by this Agreement. None of Seller’s employment practices or policies are
currently being audited or investigated by any Governmental Entity. With respect to the
Business, there are no pending or, to Seller’s Knowledge, threatened: (1) unfair labor practice
charges or complaints before the National Labor Relations Board or any other Governmental
Entity, (2) complaints, grievances or arbitrations arising out of any collective bargaining
agreement or any other complaints, grievances or arbitration procedures; or (3) charges or
complaints with respect to or relating to them before the Equal Employment Opportunity


                                                15
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 41 of 138



Commission or any other Governmental Entity responsible for the prevention of unlawful
employment practices.

              (K)     Compliance with Law.

                      (i)      Seller is currently in, and during the past three years has been in,
compliance in all material respects with (1) all Laws applicable to it or its business, properties or
assets (including, without limitation, all Laws concerning the privacy, security, safeguarding,
collection, access, use, disclosure, maintenance, transmittal, and/or confidentiality of Personal
Information or other health care data, including, as applicable, HIPAA, 42 C.F.R. Part 2, state
data breach Laws, state health information privacy and security Laws, the Telephone Consumer
Protection Act, the CAN-SPAM Act, and state consumer protection Laws), and (2) any orders
of any Governmental Entity applicable to it or the Business. Seller is not under investigation by
any Governmental Entity with respect to any violation of any Laws applicable to it or its
business, properties or assets.

                      (ii)    In the past three years, Seller has not received any written notice,
order, inquiry, investigation, complaint or other written communication by any Governmental
Entity alleging any violation by it under any Laws applicable to it or its business, employees (in
their capacity as such), properties or assets.

                      (iii) No employee, including temporary employees, or independent
contractors (whether an individual or entity) of the Business has been excluded from
participating in any Federal Health Care Program and has not been and is not currently included
on the OIG List of Excluded Individuals and Entities (LEIE), or the General Services
Administration’s Excluded Parties List System (EPLS) or System for Award Management
(SAM), except as set forth in Schedule 5.1(K)(iii). None of the officers, directors, agents or
managing employees (as such term is defined in 42 U.S.C. §1320a-5(b)) of the Business has
been excluded, suspended, or debarred from any Federal Health Care Program or been subject
to sanction, charged or been convicted of a crime in connection with any Federal Health Care
Program.

                      (iv)    There is no, and there has not been for the past three years any,
actual, or threatened (in writing) breach, compromise, or security incident affecting Personal
Information in the Business’s possession or control that would, if confirmed, constitute a breach
or security incident for which notification to individuals, organizations, contractual
counterparties, media, credit reporting agencies, and/or Governmental Entities is required under
any applicable Laws or under any Contracts to which Seller is a party.

                (L)    No Proceedings. Except as disclosed in Schedule 5.1(L)(i), there are no
Actions, administrative proceedings, or other legal actions of any kind pending or, to Seller’s
Knowledge, threatened, against Seller, or otherwise relating to or affecting the Business or the
Assets or any portion thereof. There are no Actions pending or, to Seller’s Knowledge,
threatened, seeking to restrain, prohibit, or obtain damages in connection with this Agreement or
the transactions contemplated hereby. Except as set forth in Schedule 5.1(L)(ii), Seller is not
subject to any settlement, award or order involving any Governmental Entity or other Person.


                                                16
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 42 of 138



                 (M) Absence of Certain Changes. From October 31, 2020 to the date of this
Agreement, (i) no change, development, circumstance, effect or event has occurred or arisen that,
individually or in combination with any other change, development, circumstance, effect or
event, has had or would reasonably be expected to have a Material Adverse Effect and (ii) the
Business has been conducted in all material respects in the ordinary course of business. Except
as set forth in Schedule 5.1(M), since October 31, 2020, Seller has not:

                       (i)    entered into, amended or terminated any Material Contract, entered
into any other material transaction in excess of $100,000, changed in any significant respect any
business practice (in anticipation of the transactions contemplated hereby or otherwise);

                      (ii)     sold, assigned, transferred, leased or licensed any of its material
tangible assets, except in the ordinary course of business;

                     (iii) sold, disposed of, assigned, licensed, sublicensed, covenanted not
to sue with respect to, or otherwise transferred any Intellectual Property (other than non-
exclusive licensing or sublicensing of Intellectual Property in the ordinary course of business),
or abandoned or permitted to lapse or expire any Intellectual Property;

                     (iv)     made or granted any bonus or any compensation or salary increase
to any former or current employee or group of former or current employees (except in the
ordinary course of business);

                     (v)  implemented any facility closing or other layoff of employees that
could implicate the WARN Act;

                      (vi)   suffered any material damage, destruction or other casualty loss
with respect to material property owned by Seller or waived any rights of material value;

                      (vii)   delayed capital expenditures, repairs or maintenance;

                     (viii) failed to maintain in full force and effect any insurance policy in
effect, except for any policy replaced by a new or successor policy of substantially similar
coverage;

                       (ix)   terminated, amended, failed to renew or preserve or failed to
maintain in full force and effect any Permit; or

                      (x)     agreed, whether orally or in writing, to do any of the foregoing.

              (N)     Permits.

                     (i)     Seller possesses all Permits necessary to operate the Business, or
that are necessary for the lawful ownership of their properties and assets or operation of the
Business, and Schedule 5.1(N)(i) sets forth a true, complete and correct list of such Permits.
Except as set forth in Schedule 5.1(N)(i), Seller is and for the past three years has been in
material compliance with all such Permits, and all such Permits are in full force and effect.
There is not now pending or threatened in writing any action to revoke, cancel, rescind, modify

                                               17
 Case 21-40002        Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                  Document     Page 43 of 138



or refuse to renew any of such Permits. During the past three years, Seller has not received
written notice of any petition, objection or other pleading with any Governmental Entity
alleging the failure to hold any of the foregoing or any violations in respect thereof.

                       (ii)   Except as set forth in Schedule 5.1(N)(ii), all individuals providing
professional services for on behalf of the Business, hold, and maintain in good standing, all
licenses, registrations, credentials, education and training required to perform such services in
all jurisdictions where such services are performed on behalf of the Business.

               (O)     Intellectual Property.

                       (i)    Schedule 5.1(O)(i) contains a true, complete and correct list of all
registered Intellectual Property that relate to, or are used or held for use in connection with, the
Business (the “Business Intellectual Property”). All material registration, maintenance and
renewal fees due in connection with such Business Intellectual Property have been paid and all
documents, recordations and certificates in connection with such Business Intellectual Property
required to be filed have been filed with the relevant patent, copyright, trademark or other
authorities for the purposes of prosecuting and maintaining such Business Intellectual Property
and recording the Seller’s ownership interests therein.

                        (ii)    Schedule 5.1(O)(ii) contains a complete and correct list of all
agreements to which Seller is a party and under which: (1) Seller is granted a license to use any
Intellectual Property owned by a third party the use of which is material to the Business
(excluding any such agreement for commercially available software); and (2) Seller has granted
to a third party a license to use any Business Intellectual Property.

                       (iii) Except as set forth in Schedule 5.1(O)(iii), Seller owns the
Intellectual Property, free and clear of all Liens (other than Permitted Liens), and Seller has a
valid and enforceable written license to use all other material Intellectual Property used in
connection with the Business, in each case free and clear of all Liens (other than Permitted
Liens). The transactions contemplated by this Agreement and the consummation thereof will
not impair any right, title or interest of Seller in or to any Business Intellectual Property.

                      (iv)   Except as set forth in Schedule 5.1(O)(iv), Seller has not received
any written communication in the last three years alleging that Seller has infringed,
misappropriated, or violated any Intellectual Property of any Person. To Seller’s Knowledge, the
Business, as currently provided or conducted by Seller, does not infringe, misappropriate or
violate any Intellectual Property owned by any third party. Except as set forth in Schedule
5.1(O)(iv), to Seller’s Knowledge, no Person currently is infringing, misappropriating or
violating any of the Business Intellectual Property.

               (P)     Brokerage. Except as set forth in Schedule 5.1(P), no agent, broker,
Person or firm acting on behalf of Seller is, or shall be, entitled to any broker’s fees, finder’s fees
or commissions from Seller in connection with this Agreement or any of the transactions
contemplated hereby.

               (Q)    Taxes. Seller has timely filed all tax returns that were required to be filed
(taking into account any applicable extension of time within which to file). All such tax returns
                                                  18
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 44 of 138



were correct, true and complete in all material respects and were prepared in substantial
compliance with all applicable Laws and regulations. All taxes of Seller that are due and
payable on or prior to the Closing Date have been paid on or prior to the Closing Date (whether
or not shown on any tax return). There are no Liens for taxes upon any of the Assets.

               (R)      Payors. Schedule 5.1(R) sets forth the top 10 payors for the year ended
December 31, 2019 and for the ten-month period ended October 31, 2020 (each, a “Major
Payor”). Except as set forth in Schedule 5.1(R), in the past 12 months, no Major Payor (i) has
canceled, suspended or otherwise terminated its relationship with the Business, or (ii) has
advised Seller of its intention to (1) cancel, suspend or otherwise terminate its relationship with
the Business, or (2) materially and adversely change the terms upon which it pays for goods or
services from, or provided by, the Business.

       5.2     Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

                (A)     Due Organization. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware. Purchaser has the
requisite limited liability company power and authority to enter into this Agreement, perform its
obligations hereunder and to conduct its business or operations as now being conducted.

               (B)    Power and Authority; Enforceability; Consents. The execution, delivery
and performance of this Agreement by Purchaser and all other agreements referenced in or
ancillary hereto to which it is a party and the consummation of the transactions contemplated
herein by Purchaser (except as would not have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated by this Agreement):

                        (i)    are within its powers and are not in contravention of the terms of
its articles of organization or any amendments thereto and have been duly authorized by all
requisite limited liability company action.

                     (ii)  will neither conflict with nor result in any breach or contravention
of, or the creation of any lien under, any indenture, agreement, lease, instrument or
understanding to which Purchaser is a party or by which Purchaser is bound.

                     (iii)    will not violate any judgment of any court or Governmental Entity
applicable to Purchaser.

                      (iv)    will not require the approval or consent of any other party or
authority.

               (C)    Binding Agreement. This Agreement and all other agreements to which
Purchaser will become a party hereunder are and will constitute the valid and legally binding
obligations of Purchaser and are and will be enforceable against it in accordance with the
respective terms hereof and thereof, except as enforceability may be restricted, limited or
delayed by applicable bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.


                                                19
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 45 of 138



                (D)    Purchaser’s Due Diligence. Purchaser acknowledges that it has inspected
and/or evaluated the Assets, the Facilities, and the Business, has made its own independent
analysis of this transaction, and has not relied upon and is not relying upon any information
provided or representations made by Seller with respect to the Assets, the Facilities, or the
Business, other than the Seller Representations, in deciding to pursue its acquisition of the Assets
pursuant to this Agreement.

               (E)    Financing. Purchaser has or at the Closing will have the funds sufficient
to pay the Purchase Price and perform its obligations under this Agreement.

                                   ARTICLE VI
                          COVENANTS PRIOR TO THE CLOSING

       6.1    Seller Operations. Between the date of the Original Agreement and the earlier of
the date of the termination of this Agreement and the Closing Date, Seller will operate the
Business in the ordinary course of business and, without limiting the foregoing, will use its
commercially reasonable efforts to:

               (A)    take or cause to be taken all actions necessary and appropriate to
consummate the transactions contemplated by this Agreement, including without limitation those
necessary to enable Seller to make the deliveries set forth in Section 4.3.

               (B)     keep in full force and effect present insurance policies or other comparable
insurance.

               (C)     continue to employ the employees listed on Schedule 6.1(C) (individually,
a “Key Employee”, and collectively, the “Key Employees”). For the purposes of this Section
6.1(C), “commercially reasonable efforts” shall mean that Seller shall (i) not terminate a Key
Employee without cause, (ii) not encourage or facilitate a Key Employee to seek employment
elsewhere, and (iii) promptly notify Buyer if Seller becomes aware that a Key Employee intends
to terminate such Key Employee’s employment and reasonably cooperate with Buyer to attempt
to retain such Key Employee, unless Buyer otherwise directs in writing.

        6.2     Seller Negative Covenants. Between the date of the Original Agreement and the
earlier of the date of the termination of this Agreement and the Closing Date, Seller will not,
without the prior written consent of Purchaser or as set forth on Schedule 6.2, take, propose to
take, or omit to take, directly or indirectly, any action that, if taken (or omitted to be taken)
between October 31, 2020 and the date of the Original Agreement, would have required
disclosure on Schedule 5.1(M).

       6.3     Governmental Approvals.

                (A)    Upon Bankruptcy Court approval of this Agreement pursuant to Section
6.4, Purchaser shall use its commercially reasonable efforts to obtain as soon as reasonably
possible at its own expense, and Seller shall use its commercially reasonable efforts to assist and
cooperate with Purchaser and its representatives and counsel in so obtaining, all governmental
consents, approvals, certificates of exemption and licenses which are necessary or appropriate,
and in the preparation of any document or other material which may be required by any
                                                20
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 46 of 138



Governmental Entity as a condition precedent to or result of the transactions contemplated
herein.

               (B)     Without limiting Section 6.3(A), upon Bankruptcy Court approval of this
Agreement pursuant to Section 6.4, the parties shall make, or cause to be made, all necessary
filings with Governmental Entities as set forth on Schedule 4.2. To the extent that such filings
require information relating to Seller or known only to Seller, Seller shall promptly provide
timely assistance to Purchaser in completing such filings.

        6.4     Bankruptcy Court Approval. Seller’s entry into this Agreement will not become
effective and binding on Seller until the Bankruptcy Court has entered an appropriate order
approving Seller’s entry into this Agreement and the sale of the Business and the Assets pursuant
to this Agreement, which order shall authorize, approve and provide for the sale of the Assets to
Purchaser free and clear of all Liens (other than Permitted Liens) and shall otherwise be in form
and substance reasonably agreeable to Seller, Purchaser and Capital One, National Association
(successor by merger to Healthcare Financial Solutions, LLC), as successor to General Electric
Capital Corporation, as Agent (“Agent”) under that certain Credit Agreement, dated as of July
16, 2015 (as amended, amended and restated, supplemented or otherwise modified from time to
time), among, without limitation, Agent and Seller (in the form entered by the Bankruptcy Court,
the “Sale Order”). Seller shall pursue entry of the Sale Order in keeping with the Seller’s motion
for such relief filed at joint Docket No. 10. From and after the date of the Original Agreement
until the Closing Date, Seller shall deliver to Purchaser and Agent copies of all pleadings,
motions, notices, statements, schedules, applications, reports and other papers that are filed by
Seller in the Bankruptcy Case that relate, in whole or in part, to this Agreement or Purchaser.

       6.5     Alternative Transaction.

Following the date of the entry of the Sale Order approving this Agreement and until the earlier
of (i) the Closing and (ii) such time as this Agreement has been terminated in accordance with its
express terms, and provided that Purchaser is not in material default of its obligations under this
Agreement, Seller shall not, nor shall it authorize or permit any other Person to, (1) directly or
indirectly solicit, initiate or encourage the submission of any offer or proposal concerning any
Alternative Transaction not authorized by the Sale Order or (2) directly or indirectly participate
in any discussions or negotiations regarding, or furnish to any person any information with
respect to, or take any other action to facilitate the making of, any proposal or expression of
interest that constitutes or is reasonably likely to lead to an Alternative Transaction not
authorized by the Sale Order. The term “Alternative Transaction” means one or more
agreements to sell, transfer, or otherwise dispose of all or any portion of the Assets in a
transaction or series of transactions with one or more Persons, other than Purchaser, who have
submitted a Qualified Bid (as such term is defined in the Sale Procedures Order) in connection
with the Auction.



       6.6     Assumed Leases and Assumed Contracts; Cure Amounts.



                                                21
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                Document     Page 47 of 138



                 (A)     Seller shall take all commercially reasonable actions required to assume
the Assumed Leases and Assumed Contracts and to assign them to Purchaser, including taking
all actions (i) reasonably requested by Purchaser to facilitate any negotiations with the
counterparties to such Assumed Leases and Assumed Contracts and (ii) to obtain an order (which
may be the Sale Order) containing a finding that the proposed assumption and assignment of the
Assumed Leases and Assumed Contracts to Purchaser satisfies all applicable requirements of
Section 365 of the Bankruptcy Code. In connection with the foregoing and as the case may be,
Purchaser covenants to provide adequate assurance of performance and represent and warrant
that it is capable of providing adequate assurance of future performance.

               (B)     Schedules 1.1(A) and 1.1(D)(iv) shall each include Seller’s good-faith
estimate of the Cure Costs (if any) associated with each Assumed Lease and Assumed Contract.
At the Closing, upon Purchaser’s final designation of the Assumed Leases and Assumed
Contracts to be assigned, (i) Seller pursuant to the Assignment and Assumption Agreement shall
assume and assign to Purchaser each of the Assumed Leases and Assumed Contracts that is
capable of being assumed and assigned and pay promptly any Cure Costs associated therewith,
and (ii) Purchaser pursuant to the Assignment and Assumption Agreement shall assume and
perform and discharge the Assumed Obligations under the Assumed Leases and Assumed
Contracts; provided that Purchaser and Seller shall cooperate and use best commercial efforts to
minimize any and all Cure Costs; provided, further, that nothing in this Section 6.6(B) shall
require Purchaser to increase the Purchase Price or pay any Cure Cost or pay any other amounts
or agree to be subject to any liabilities or obligations not in the ordinary course of business or
that are not required pursuant to the terms of the Assumed Leases or Assumed Contracts
following the Closing and Purchaser’s assumption of such Assumed Leases or Assumed
Contracts.

                (C)    Purchaser may request, in its reasonable business judgment, certain
modifications and amendments to any lease or contract of a Seller as a condition to such lease or
contract becoming an Assumed Lease or Assumed Contract, as applicable, and Seller shall use
commercially reasonable efforts to obtain such modifications or amendments. If Seller is unable
to obtain such modifications or amendments, Purchaser may, in its sole discretion, designate the
relevant lease or contract as an Excluded Asset.

               (D)      If, after giving effect to the provisions of sections 363 and 365 of the
Bankruptcy Code, the consent of the non-Seller party to any Assumed Lease or Assumed
Contract is required but not obtained, Seller shall, at Purchaser’s sole cost and expense,
cooperate with Purchaser in any reasonable arrangement proposed by Purchaser, including
Purchaser’s provision of credit support, designed to provide Purchaser the benefits and
obligations of or under any such Assumed Lease or Assumed Contract; provided, however, that
nothing in this Section 6.6 shall (i) require Seller to make any expenditure or incur any
obligation on its own or on Purchaser’s behalf or (ii) prohibit Seller from ceasing operations or
winding up its affairs following the Closing. Any assignment to Purchaser of the Assumed
Leases and the Assumed Contracts that, notwithstanding the Sale Order (or other Bankruptcy
Court order approving the assumption and assignment of such lease or contract), requires the
consent of any third party for such assignment to be effective shall be made subject to such
consent being obtained. If Purchaser determines that such consent cannot be obtained on terms


                                               22
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 48 of 138



reasonably satisfactory to Purchaser within 30 days after the Closing, Purchaser may on notice to
Seller reclassify each such Assumed Lease or Assumed Contract as an Excluded Asset.

        6.7    Closing Conditions. Between the date of the Original Agreement and the earlier
of the termination of this Agreement and the Closing Date, Seller and Purchaser will use their
respective commercially reasonable efforts to cause the conditions specified in this Agreement
over which they have control to be satisfied as soon as reasonably practicable, but in all events
before the Closing Date.

        6.8     Tax Returns. All income, sales, franchise and payroll tax returns and reports
required by law to be filed by Seller prior to the Closing will be timely filed (subject to Seller’s
right to timely extend the filing thereof) and will accurately reflect the tax position of Seller, and
all taxes respectively due under such tax returns will be paid by Seller. Purchaser is not
assuming under this Agreement any (i) tax liabilities owed by Seller or any other tax liabilities as
a result of the operation of the Business prior to the Closing Date, (ii) any liability for taxes
deferred by Seller under IRS Notice 2020-65, or (iii) liability for any taxes deferred under the
CARES Act.

        6.9     Transfer Taxes. All transfer, documentary, sales, use, stamp, registration and
other substantially similar taxes (including any real property transfer or similar tax) incurred in
connection with this Agreement and the consummation of the transactions contemplated hereby
(collectively, “Transfer Taxes”), if any, and that are not exempt under Section 1146(a) of the
Bankruptcy Code, shall be borne 100% by the Seller and shall be paid by Seller when due.
Seller will, at the Sellers’ own expense, timely file all necessary tax returns and other
documentation with respect to all such Transfer Taxes that are required by applicable Law.

        6.10 Reporting Requirements. Purchaser and the Seller agree to utilize, and to cause
their respective affiliates to utilize, any permissible method set forth in IRS Rev. Proc. 2004-53
with respect to wage reporting as determined by Purchaser.

       6.11    Intentionally Omitted.

        6.12 Sale Order. The Sale Order shall be in form and substance satisfactory to
Purchaser, Seller and Agent. Purchaser agrees that it will promptly take such actions as are
reasonably requested by Seller to assist in obtaining Bankruptcy Court approval of the Sale
Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for purposes, among others, of (x) demonstrating that Purchaser is a “good
faith” purchaser under Section 363(m) of the Bankruptcy Code; (y) including a determination in
the Sale Order that Purchaser has not engaged in any conduct that would result in avoidance of
the transactions contemplated by this Agreement under Section 363(n) of the Bankruptcy Code,
and (z) establishing adequate assurance of future performance in connection with the Assumed
Leases and Assumed Contracts within the meaning of Section 365 of the Bankruptcy Code. The
Sale Order shall, without limitation:

               (A)    approve, pursuant to Sections 363 and 365 of the Bankruptcy Code, (i) the
execution, delivery and performance by Seller of this Agreement; (ii) the sale of the Assets to
Purchaser on the terms set forth herein and free and clear of all Liens, claims, and interests (other

                                                 23
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 49 of 138



than Permitted Liens), and (iii) the performance by Seller of its obligations under this
Agreement;

              (B)     find that Purchaser is a “good faith” purchaser within the meaning of
Section 363(m) of the Bankruptcy Code and grant Purchaser the protections of Section 363(m) of
the Bankruptcy Code;

               (C)    find that Purchaser and Seller have engaged in no conduct that would
result in the avoidance of the transactions contemplated under this Agreement pursuant to
Section 363(n) of the Bankruptcy Code;

               (D)     find that Purchaser is not a successor to Seller and contain substantially
the language set forth in Section 9.18 of this Agreement; and

              (E)    find that Purchaser shall have no liability for any obligation of Seller that
is not an Assumed Obligation.

       6.13 Client Records. Following the Closing, Seller shall refrain from the modification
or destruction of Client Records until Purchaser confirms to Seller that the Client Records
function in a production environment. Following the Closing, (i) Purchaser shall maintain the
Client Records in such a manner as to protect their integrity, ensure their confidentiality and
proper use, and ensure their accessibility and availability to Seller and Seller’s clients or their
authorized representatives as required by Law, and (ii) Purchaser shall make the Client Records
available for inspection or copying, or both, to Seller for billing purposes or to respond to or
defend any malpractice claim or third-party audit or investigation, each as permitted by
applicable Law.

                                  ARTICLE VII
                        CONDITIONS PRECEDENT TO CLOSING

        7.1     Conditions Precedent to Seller’s Obligations. Notwithstanding anything herein to
the contrary, the obligations of Seller to consummate the transactions described herein are
subject to the fulfillment, on or prior to the Closing Date, of the following conditions precedent
unless (but only to the extent) waived in writing by Seller at or prior to Closing:

               (A)    (i) The representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects (except that the representations and
warranties that are qualified as to “materiality” shall be true and correct in all respects without
qualifications) when made and as of the Closing Date as though such representations and
warranties had been made on and as of such Closing Date; (ii) each and all of the terms,
covenants and conditions of this Agreement to be complied with or performed by Purchaser on
or before the Closing Date pursuant to the terms hereof shall have been materially complied with
and performed; and (iii) Purchaser shall deliver to Seller a certification to the foregoing effect.

             (B)     Purchaser shall have, at or prior to the Closing, delivered to Seller the
documents required to be delivered by it pursuant to Section 4.4.



                                                24
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 50 of 138



              (C)     The Bankruptcy Court shall have entered the Sale Order (in form and
substance acceptable to Purchaser), which shall have become final and non-appealable.

       7.2     Conditions Precedent to Purchaser’s Obligations. Notwithstanding anything
herein to the contrary, the obligations of Purchaser to consummate the transactions described
herein are subject to the fulfillment, on or prior to the Closing Date, of the following conditions
precedent unless (but only to the extent) waived in writing by Purchaser at or prior to Closing:

               (A)      (i) the Fundamental Representations shall be true and correct in all
respects when made and as of the Closing Date, as though such Fundamental Representations
had been made on and as of the Closing Date (except for those Fundamental Representations that
address matters only as of a particular date, which shall have been true and correct as of such
particular date); (ii) the representations and warranties of Seller contained in this Agreement
(other than the Fundamental Representations) shall be true and correct in all respects when made
and as of the Closing Date, as though such representations and warranties had been made on and
as of such Closing Date (except for those representations and warranties that address matters
only as of a particular date, which shall have been true as of such particular date) disregarding in
each case any “materiality” or similar qualifier (except where the failure of such representations
and warranties to be true and correct would not have a Material Adverse Effect); (iii) each and
all of the terms, covenants and conditions of this Agreement to be complied with or performed
by Seller on or before the Closing Date pursuant to the terms hereof shall have been materially
complied with and performed; and (iv) Seller shall deliver to Purchaser a certification to the
foregoing effect.

               (B)   During the period from the date of the Original Agreement through the
Closing Date, no Material Adverse Effect shall have occurred.

             (C)     On or prior to the Closing Date, Purchaser shall have obtained
documentation or other evidence reasonably satisfactory to Purchaser that Purchaser has:

                      (i)     received written confirmation from all applicable licensure
agencies that upon Closing all licenses required by law to operate the Business as currently
operated will be transferred to, or issued or reissued in the name of, Purchaser; and

                       (ii)    obtained reasonable assurances that insurance provider
certification of the Facilities for its operation by Purchaser will be effective as of Closing and
that Purchaser may participate in and receive reimbursement from such programs effective as of
Closing.

                (D)    No Action before a court or any other Governmental Entity shall have
been instituted seeking to restrain or prohibit the transactions herein contemplated.

                (E)    All consents, approvals, permits, waivers and estoppels of third parties
that are listed on Schedule 7.2(E) shall have been obtained on terms reasonably satisfactory to
Purchaser.

             (F)     Seller shall have, at or prior to the Closing, delivered to Purchaser the
documents required to be delivered by it pursuant to Section 4.3.
                                                25
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                 Document     Page 51 of 138



              (G)    The Bankruptcy Court shall have entered the Sale Order, which shall have
become final and non-appealable.

                                      ARTICLE VIII
                                ADDITIONAL AGREEMENTS

        8.1     Books and Records. For purposes of this Agreement, the term “Retention Period”
shall mean the period ending six years after the Closing. Until the conclusion of the Retention
Period, (A) Purchaser will maintain all books and records of Seller constituting a part of the
Assets which are delivered to Purchaser at Closing and which relate to the pre-Closing Business
in a manner reasonably consistent with Purchaser’s record retention policies or practices and (B)
subject to applicable Law and solely as reasonably necessary in connection with the preparation
and filing of tax returns by Seller or other proper purpose including the administration of the
Bankruptcy Case, upon reasonable advance written notice from Seller to Purchaser, afford Seller
reasonable access to such records during normal business hours; provided, that the foregoing
shall not require Purchaser or any of its Affiliates (i) to provide access to any books, records or
other information to the extent such books, records or other information do not pertain to the
Business (and Purchaser shall be entitled to withhold access to or redact any portion of such
books and records or other information that does not pertain to the Business), (ii) to permit any
inspection, or to disclose any information, that in the reasonable judgment of Purchaser would
violate applicable Law, fiduciary duty, or binding agreement entered into prior to the Closing
Date, or (iii) to take any action that would cause unreasonable disruption to the business of
Purchaser or the Business.

       8.2     Employee Related Matters.

                (A)    Transferred Employees. As of the Closing Date, Purchaser shall offer
employment to only those employees of the Business as Purchaser shall determine in its sole
discretion and such offers of employment shall contain terms and conditions of employment that
Purchaser shall determine in its sole discretion. Seller shall make available to Purchaser a correct
and complete list of all the current employees of the Business and such employee information as
Purchaser reasonably deems necessary for Purchaser to complete its new employee onboarding
processes (all in a form reasonably acceptable to Purchaser) as of 10 Business Days prior to the
Closing Date, and Purchaser shall provide Seller with a list of the Business’s employees to whom
Purchaser intends to offer employment at least five days prior to the Closing Date. On the
Closing Date, Seller shall take all steps necessary to terminate the employment of each employee
of the Seller who is offered employment by Purchaser as set forth in the immediately preceding
sentence. The employees of the Seller who accept Purchaser’s offer of employment and who
become employed by Purchaser shall be referred to herein as “Transferred Employees.” Nothing
in this Agreement shall confer upon any Transferred Employee any right with respect to
continued employment with Purchaser, nor shall anything herein limit or interfere with
Purchaser’s right to terminate the employment of any Transferred Employee at any time (subject
to applicable Law), with or without cause or notice, or restrict Purchaser in the exercise of
independent business judgment in modifying any terms or conditions of employment of the
Transferred Employees on and after the Closing Date.



                                                26
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 52 of 138



                (B)     Pre-Closing Obligations to Transferred Employees. Subject to Section 2.5
herein, Seller shall be responsible for all liabilities, obligations and commitments relating to
Seller’s employment of the Transferred Employees, including any severance compensation that
may be owed by Seller to any Transferred Employee as a result of this transactions contemplated
by this Agreement in accordance with the applicable severance agreement, and bonus payments
payable to any Transferred Employees in accordance with applicable bonus arrangements
entered into prior to the Closing Date (collectively, the “Transferred Employee Expenses”).

                (C)    Employee Information. Seller shall use commercially reasonable efforts to
provide promptly to Purchaser, at Purchaser’s request, any information or copies of personnel
records (including addresses, dates of birth, date of hire and dependent information) relating to
the Transferred Employees or relating to the service of Transferred Employees with Seller (and
predecessors of Seller, as applicable) prior to the Closing Date; provided that Purchaser shall not
request any information, or use any disclosed information in any manner that may violate
applicable Laws, including but not limited to salary history, equal pay, discrimination and leave
laws. Seller and Purchaser shall each cooperate with the other and shall provide to the other such
documentation, information and assistance as is reasonably necessary to effect the provisions of
this Section 8.2.

                                        ARTICLE IX
                                      MISCELLANEOUS

        9.1     Exhibits and Schedules and Other Instruments. Each Exhibit and Schedule to this
Agreement shall be considered a part hereof as if set forth herein in full. Any disclosure made in
a Disclosure Schedule to this Agreement shall be deemed a disclosure for all purposes under this
Agreement to the extent that the relevance of such disclosure is reasonably apparent from the
text of such disclosure in the Disclosure Schedules.

        9.2     Additional Assurances. The provisions of this Agreement shall be self-operative
and shall not require further agreement by the parties except as may be herein specifically
provided to the contrary; provided, however, at the reasonable request of a party, the other party
shall execute such additional instruments and take such additional actions as the requesting party
may deem necessary to effectuate this Agreement. Seller shall, at any time and from time to
time at and after the Closing, upon the reasonable request of Purchaser and at Purchaser’s sole
expense, take any and all steps necessary to place Purchaser in possession and operating control
of the Assets to be transferred hereunder and will do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may reasonably be
required or requested to more effectively transfer and confirm to Purchaser or to its successors or
assigns, or to reduce to possession, any or all of the Assets and to carry out the purposes and
intent of this Agreement, provided however, that Purchaser shall bear all costs associated with
such acts.

       9.3     Choice of Law.




                                                27
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 53 of 138



                 (A)    The parties agree that this Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving effect to principles
of conflicts of laws, but subject as necessary or appropriate to the Bankruptcy Code.

                (B)     The Bankruptcy Court will have jurisdiction over any and all disputes
between or among the parties, whether at law or in equity, arising out of or relating to this
Agreement; provided, however, that if the Bankruptcy Court is unwilling or unable to hear any
such dispute, each of the parties submits to the exclusive jurisdiction of the United States District
Court for the District of Delaware and of any Delaware State Court in any Action arising out of
or relating to this Agreement or the transactions contemplated herein or therein and agrees that
all claims in respect of such Action may be heard and determined in any such court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any Action so brought
and waives any bond, surety or other security that might be required of any other party with
respect thereto.

                (C)     Each of the parties hereby waives, to the fullest extent permitted by Law,
any right to trial by jury of any claim, demand, Action, or cause of action (i) arising under this
Agreement or (ii) in any way connected with or related or incidental to the dealings of the parties
in respect of this Agreement or any of the transactions related hereto or thereto, in each case
whether now existing or hereafter arising, and whether in contract, tort, equity, or otherwise.

        9.4     Benefit/Assignment. Subject to provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns; provided, however, that no party may assign this
Agreement without the prior written consent of the other party and any such attempted
assignment shall be null and void. This Agreement is intended solely for the benefit of the
parties hereto and is not intended to, and shall not, create any enforceable third party beneficiary
rights. Notwithstanding the foregoing:

                (A)    Purchaser may, without the written consent of Seller, assign, in whole or
in part, its rights and obligations pursuant to this Agreement to one or more of its Affiliates,
provided that Purchaser will nonetheless remain liable for all of Purchaser’s obligations
hereunder;

               (B)     Purchaser may, without the written consent of Seller, collaterally assign its
rights under this Agreement for security purposes to any lender providing financing to Purchaser
or any of its Affiliates, and any such lender may exercise all of the rights and remedies of
Purchaser hereunder; and

                (C)      Following the Closing, Purchaser may, without the written consent of
Seller, assign its rights under this Agreement, in whole or in part, to any subsequent third party
purchaser of Purchaser or all or substantially all of its assets (whether such sale is structured as a
sale of stock, a sale of assets, a merger, or otherwise).

Notwithstanding anything to the contrary in this Agreement, the Agent shall be a third party
beneficiary of all provisions of this Agreement that expressly relate to the Agent.


                                                 28
 Case 21-40002        Doc 174        Filed 02/17/21 Entered 02/17/21 12:08:13          Desc Main
                                     Document     Page 54 of 138



        9.5    Cost of Transactions. Whether or not the transactions contemplated hereby shall
be consummated, the parties agree as follows: except as otherwise expressly provided in this
Agreement (i) Seller will pay the fees, expenses, and disbursements of Seller and its agents,
representatives, accountants, and counsel incurred in connection with the subject matter hereof
and any amendments hereto, and (ii) Purchaser shall pay the fees, expenses and disbursements of
Purchaser and its agents, representatives, accountants and counsel incurred in connection with
the subject matter hereof and any amendments hereto.

        9.6     Confidentiality. Notwithstanding anything to the contrary set forth herein, the
Confidentiality Agreement shall continue in full force and effect in accordance with its terms
until the Closing, at which time it shall terminate and be of no further force or effect. From and
after the Closing, Seller shall, and shall cause its Affiliates to, keep confidential and not use any
written, oral, or other information relating to the Business or the Assets obtained by virtue of
Seller’s ownership of the Business and the Assets prior to the Closing (“Confidential
Information”), except (i) to the extent disclosure is required by applicable Law (in which case,
unless prohibited by Law, the disclosing party shall promptly notify the other party in writing of
the same, and such disclosing party shall reasonably cooperate with the non-disclosing party (at
the disclosing party’s sole cost and expense) to preserve the confidentiality of such information
consistent with applicable Law), (ii) to the extent such information has been made public through
no fault of the applicable party, and (iii) each of Purchaser and Seller may disclose such
information to such Person’s equityholders or Affiliates, and their respective representatives and
financing sources (provided that such equityholders, Affiliates, representatives or financing
sources are instructed to keep such Confidential Information confidential, and Purchaser and/or
Seller (as applicable) shall be responsible for any breach of this Section 9.6 by their respective
equityholders, Affiliates, representatives or financing sources as if they were a party hereto).

        9.7     Public Announcements. Seller and Purchaser mutually agree that no party hereto
shall release, publish or otherwise make available to the public in any manner whatsoever any
information or announcement regarding the transactions herein contemplated without the prior
written consent of the other party, except for information and filings reasonably necessary to
obtain Bankruptcy Court approval of this Agreement or required by any Governmental Entity, or
by Purchaser or its Affiliates after the Closing if made in the ordinary course.

       9.8     Waiver of Breach. The waiver by any party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute, a waiver of any
subsequent breach of the same or any other provision hereof.

        9.9    Notice. Any notice, demand or communication required, permitted or desired to
be given hereunder shall be in writing and shall be delivered in person, by electronic mail (e-
mail), by overnight delivery service such as Federal Express or Express Mail, or by certified
mail, return receipt requested, with postage prepaid, to the parties at the following addresses (or
such other or further addresses as the parties may hereafter designate by written notice):

               (a)   If to Seller:

                        Futures Behavior Therapy Center, LLC
                        c/o Community Intervention Services

                                                 29
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13           Desc Main
                                Document     Page 55 of 138



                       Attention: Andrew R. Calkins, CEO
                       200 Friberg Parkway, Suite 2000
                       Westborough, MA 01581
                       E-mail: acalkins@communityinterventionservices.com

                       With a copy to (which shall not constitute notice):
                       Casner & Edwards, LLP
                       Attention: Michael J. Goldberg, Esq.
                       303 Congress Street, #201
                       Boston, MA 02210
                       E-mail: Goldberg@casneredwards.com

              (b)   If to Purchaser:

                      FBTC Transitional Sub, LLC
                      c/o National Mentor Holdings, LLC
                      Attention: Nate Lewis, VP, Mergers and Acquisitions; Gina Martin, Chief
                      Legal Officer
                      313 Congress Street, 5th Floor
                      Boston, MA 02210
                      Email: Nate.Lewis@TheMentorNetwork.com;
                             Gina.Martin@TheMentorNetwork.com


                       With a copy to (which shall not constitute notice):
                       Quarles & Brady LLP
                       Attention: Ryan P. Haas
                       411 E. Wisconsin Avenue, Suite 2400
                       Milwaukee, WI 53202
                       E-mail: ryan.haas@quarles.com

              (c)   If to Escrow Agent:

                       Casner & Edwards, LLP
                       Attention: Michael J. Goldberg, Esq.
                       303 Congress Street, #201
                       Boston, MA 02210
                       E-mail: Goldberg@casneredwards.com

All notices given in accordance with the foregoing shall be deemed to have been duly given and
to be effective when delivered and received.

       9.10   Interpretation

                (A)    Whenever the context of this Agreement requires, the gender of all words
herein shall include the masculine, feminine and neuter, and the number of all words herein shall
include the singular and plural.
                                               30
 Case 21-40002        Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                Document     Page 56 of 138



               (B)     The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

               (C)     Wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

                (D)   The word “or” shall be inclusive and not exclusive.

              (E)     Each reference herein to “days” shall be to calendar days unless “Business
Days” are otherwise specified.

             (F)    Each reference herein to any Contract shall be to such Contract as
amended, supplemented, waived or otherwise modified from time to time.

                (G)   Each reference herein to a Law is to such Law as it may be amended from
time to time.

               (H)    The phrase “made available to Purchaser” and phrases of similar import
when used in this Agreement will mean uploaded to the Data Room on or prior to the date that is
one Business Day prior to the date of the Original Agreement (and remains available to
Purchaser therein through the Closing); and

             (I)    The phrase “ordinary course of business” and phrases of similar import
when used in this Agreement will mean the ordinary course of business consistent with past
practice.

       9.11 Divisions and Headings. The divisions of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are solely for
convenience and shall have no legal effect in construing the provisions of this Agreement.

       9.12 Entire Agreement. This Agreement, together with all other agreements and
documents to be delivered hereunder, constitutes the entire agreement of Seller and Purchaser
and supersedes all prior agreements and understandings, both oral and written, between them
concerning the subject matter hereof. This Agreement amends and restates the Original
Agreement in its entirety.

        9.13 Counterparts. This Agreement may be executed in several counterparts by one or
more of the undersigned and all such counterparts so executed shall together be deemed and
constitute one final agreement, as if one document had been signed by all parties hereto; and
each such counterpart shall be deemed an original, binding the parties subscribed hereto and
multiple signature pages affixed to a single copy of this Agreement shall be deemed to be a fully
executed original Agreement. Signatures delivered by facsimile or by e-mail in PDF format shall
be deemed to be effective as original signatures.

        9.14 Proration. The operation of the Business and the income and normal operating
expenses attributable thereto through the date preceding the Closing Date shall be for the account
of Seller and thereafter for the account of Purchaser, and, if any income or expense is properly

                                               31
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                Document     Page 57 of 138



allocable or credited, then it shall be allocated, charged or prorated accordingly. Expenses for
goods or services received both before and after the Closing Date, such as power and utilities
charges and rents and similar prepaid and deferred items shall be prorated between Seller and
Purchaser as of the Closing Date in accordance with GAAP. All special assessments and similar
charges or Liens imposed against the Assets in respect of any period of time through the Closing
Date, whether payable in installments or otherwise, shall be the responsibility of Seller, and
amounts payable with respect to such special assessments, charges or liens in respect of any
period of time after the Closing Date shall be the responsibility of Purchaser, and such charges
shall be adjusted as required hereunder. To the extent that any of the foregoing prorations and
adjustments cannot be determined as of the Closing Date, Purchaser and Seller shall conduct a
final accounting and make any further payments, as required on a date mutually agreed upon,
within 90 days after the Closing.

       9.15    Termination of Agreement.

               (A)    Termination. This Agreement may be terminated prior to Closing:

                      (i)     by the mutual written consent of Seller and Purchaser;

                      (ii)    as provided in Sections 9.15(B) and (C);

                      (iii)   by Seller or Purchaser upon the closing of an Alternative
Transaction;

                      (iv)   by Purchaser if (a) any person files a motion seeking to have the
Bankruptcy Court enter an Order (1) dismissing the Bankruptcy Case or either one of them; (2)
converting the Bankruptcy Case or either one of them from Chapter 11 to Chapter 7 of the
Bankruptcy Code; (3) appointing a trustee in the Bankruptcy Case or either one of them; and/or
(4) appointing in the Bankruptcy Case or in either of them a responsible officer or an examiner
with enlarged powers relating to the operation of the Business (beyond those powers set forth in
Section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy Code Section 1106(b),
or (b) an order granting any of the relief described in the preceding clause (iii)(a) is entered for
any reason and is not vacated within 14 days after entry thereof;

                      (v)     Intentionally omitted;

                      (vi)    Intentionally omitted;

                       (vii) by written notice from Purchaser if (a) the Bankruptcy Court has
not held a hearing on the Sale Motion on or prior to the first Business Day after the date that is
120 days after the Petition Date; (b) the Bankruptcy Court has not entered the Sale Order on or
prior to the first Business Day after the date that is 122 days following the Petition Date; (c) the
Sale Order shall not have become final and non-appealable on the 15th day after its entry; or (d)
following its entry, the Sale Order shall fail to be in full force and effect or shall have been
stayed, vacated, reversed, modified, supplemented or amended in any respect without the prior
written consent of Purchaser;



                                                32
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 58 of 138



                      (viii) by Purchaser or, prior to entry of the Sale Order, by Seller, if (a)
Seller enters into an asset purchase agreement or other definitive agreement with respect to an
Alternative Transaction other than with the Back-Up Bidder (as such term is defined in the Sale
Procedures Order) or (b) the Bankruptcy Court declines to enter the Sale Order in a form
reasonably acceptable to Purchaser;

                      (ix)    by Seller or Purchaser, if an order is entered by a court, tribunal, or
other adjudicatory body of competent jurisdiction having valid enforcement authority
permanently restraining, prohibiting or enjoining either party from consummating the
transactions described in this Agreement and such order shall have become final and non-
appealable or shall not have been vacated prior to the Outside Date; or

                     (x)     by Seller or Purchaser if Closing has not occurred on or before
5:00 p.m. Eastern time on the date that is 120 days from the date of the Original Agreement (the
“Outside Date”);

provided, however, that the right to terminate this Agreement under this Section 9.15(A) shall
not be available to any party if the action of such party or any of its Affiliates has been a
principal cause of or resulted in the failure of the Closing to occur on or before such date, and
such action or failure to act constitutes a breach of any of such party’s representations,
warranties, covenants or obligations under this Agreement. Upon a termination of this
Agreement pursuant to this Section 9.15(A), and except as otherwise provided by Sections
9.15(B), 9.15(C), and 9.15(D), the Deposit shall be returned by the Escrow Agent to Purchaser
and the parties hereto shall have no further obligations under this Agreement except as shall
expressly survive the termination hereof.

                 (B)    Seller’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Seller of any
representation or warranty set forth in Section 5.1 (or any such representation or warranty shall
have become untrue in any material respect after the date of the Original Agreement) or (ii)
Seller of any covenant or agreement contained in this Agreement which, in the case of either
clause (i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Purchaser at the Closing and such violation or breach has not been waived by
Purchaser or, in the case of a breach of any covenant or agreement under this Agreement that is
curable, has not been cured by Seller (as applicable) prior to the earlier to occur of (a) 10 days
after receipt by Seller, as applicable, of written notice of such breach from Purchaser and (b) the
Outside Date, then Purchaser may elect to (1) terminate this Agreement by written notice to
Seller, in which case the Deposit shall be promptly refunded to Purchaser by Escrow Agent, or
(2) seek specific performance of Seller’s obligations that are to be performed on or prior to
Closing, including without limitation Seller’s delivery obligations under Section 4.3 of this
Agreement, unless such obligations cannot reasonably be performed by Seller for reasons
beyond Seller’s reasonable control.

                 (C)     Purchaser’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Purchaser of any
representation or warranty set forth in Section 5.2 (or any such representation or warranty shall
have become untrue in any material respect after the date of the Original Agreement) or (ii)

                                                 33
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13               Desc Main
                                 Document     Page 59 of 138



Purchaser of any covenant or agreement contained in this Agreement which, in the case of either
clause (i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Seller at the Closing and such violation or breach has not been waived by Seller
or, in the case of a breach of any covenant or agreement under this Agreement that is curable, has
not been cured by Purchaser (as applicable) prior to the earlier to occur of (a) 10 days after
receipt by Purchaser, as applicable, of written notice of such breach from Seller and (b) the
Outside Date, then Seller may elect to (1) terminate this Agreement by written notice to
Purchaser, in which case the Deposit shall be promptly delivered by Escrow Agent to Seller as
Seller’s liquidated damages, in which case such liquidated damages shall be the sole remedy of
Seller for Purchaser’s default and Seller shall not be entitled to any additional legal or equitable
relief against Purchaser, or (2) seek (a) specific performance of Purchaser’s obligations to be
performed on or prior to Closing, including without limitation Purchaser’s delivery obligations
under Section 4.4 of this Agreement, and (b) such other remedies available to Seller at law or in
equity.

              (D)     Alternative Transaction. If this Agreement is terminated by Purchaser,
under circumstances where it is entitled to do so pursuant to Section 9.15(A)(viii), (i) the Deposit
shall be promptly refunded to Purchaser by Escrow Agent, and (ii) Purchaser shall be entitled to
payment of, and Seller shall pay or cause to be paid, the Break-Up Fee (as such term is defined
in the Sale Procedures Order) from the proceeds received by Seller upon the closing of an
Alternative Transaction, subject, however, to any filings and/or hearings required by the
Bankruptcy Court.

                (E)     Liability Limitation. Notwithstanding anything to the contrary in this
Agreement, the maximum aggregate liability of Purchaser for money damages in respect of any
losses, damages, costs or expenses of Seller relating to the failure of the transactions
contemplated hereby to be consummated or a breach of this Agreement by Purchaser in the
absence of a Closing shall be limited to the Deposit (the “Liability Limitation”), and in no event
shall the Seller or any of their Affiliates seek any amount in excess of the Liability Limitation in
connection with this Agreement or the transactions contemplated hereby or in respect of any
other document or theory of law or equity or in respect of any oral representations made or
alleged to be made in connection herewith, whether at law or in equity, whether in contract, tort
or otherwise.

       9.16 Amendments. Except as otherwise expressly provided herein, neither this
Agreement nor any term or provision hereof may be changed, waived, discharged or terminated
except by the mutual written agreement of the parties (and, in the case of any amendment
extending the Outside Date or that would reasonably be expected to materially diminish the
amount paid to Agent at the Closing, the Agent).

        9.17 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any of the parties hereto, and this Agreement shall be
deemed to have been prepared jointly by the parties, and thus shall not necessarily be construed
against any of the parties as the drafter hereof.



                                                 34
 Case 21-40002        Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13              Desc Main
                                 Document     Page 60 of 138



        9.18 No Successor Liability. The parties intend that, to the fullest extent permitted by
applicable Law (including under Section 363 of the Bankruptcy Code), upon the Closing,
Purchaser shall not be deemed to: (A) be the successor of Seller, (B) have, de facto, or otherwise,
merged with or into Seller, (C) be a mere continuation or substantial continuation of Seller or the
enterprise(s) of Seller or (D) be liable for any acts or omissions of Seller in the conduct of the
Business or arising under or related to the Assets other than as set forth in this Agreement.
Without limiting the generality of the foregoing, and except as otherwise provided in this
Agreement, the parties intend that Purchaser shall not be liable for any Lien (other than Assumed
Liabilities and Permitted Liens) against Seller or any of Seller’s predecessors or Affiliates, and
Purchaser shall have no successor or vicarious liability of any kind or character whether known
or unknown as of the Closing Date, whether now existing or hereafter arising, or whether fixed
or contingent, with respect to the Business, the Assets or any liabilities of Seller arising prior to
the Closing Date. The Parties agree that the provisions substantially in the form of this Section
9.18 shall be reflected in the Sale Order.

        9.19 Equitable Relief. The parties hereto agree that if any of the provisions of this
Agreement were not to be performed as required by their specific terms or were to be otherwise
breached, irreparable damage will occur, no adequate remedy at Law would exist and damages
would be difficult to determine, and that each party shall be entitled to an injunction or
injunctions to prevent breaches, and to specific performance of the terms, of this Agreement
(including causing the transactions contemplated hereby to be consummated on the terms and
subject to the conditions thereto set forth in this Agreement) without posting any bond and
without proving that monetary damages would be inadequate, in addition to any other remedy at
Law or equity. None of the parties shall oppose, argue, contend or otherwise be permitted to
raise as a defense that an adequate remedy at law exists or that specific performance or equitable
or injunctive relief is inappropriate or unavailable.

      9.20 Certain Definitions. When used in this Agreement, the following terms have the
meanings set forth below:

       “Action” means any claim, charge, audit, complaint, order, decree, ruling, eminent
domain action, judgment, injunction, inspection, condemnation, notice of violation, citation,
penalty or administrative action or proceeding, whether private or by or before any
Governmental Entity.

        “Affiliate” means, with respect to any subject Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such subject Person as of
the date on which, or at any time during the period for which, the determination of affiliation is
being made. For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used with respect
to any Person, means the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

       “Business Day” means any day other than a Saturday, a Sunday or other day on which
banks are required or authorized by Law to be closed in Boston, Massachusetts.


                                                 35
 Case 21-40002       Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13             Desc Main
                                Document     Page 61 of 138



       “Code” means the Internal Revenue Code of 1986, as amended.

        “Confidentiality Agreement” means that certain Project Plymouth Non-Disclosure
Agreement, dated as of May 21, 2020, executed by Duff Phelps Securities LLC, on behalf of
Seller, and National Mentor Holdings, Inc.

        “Contracts” means all agreements, contracts, leases and subleases, arrangements, letters
of credit, guarantees and binding commitments, whether written or oral.

       “Data Room” means the “Project Backpack” virtual data room hosted by “dealroom.net”
created by Seller for the transaction governed by this Agreement.

       “Dollars” or “$” means the lawful currency of the United States of America.

       “ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

       “Federal Health Care Programs” means any health care program administered or funded,
in whole or in part, by the government of the United States of America, including the Medicare,
Medicaid and TRICARE programs.

       “Fundamental Representations” means the representations and warranties of Seller set
forth in Sections 5.1(A) (Due Organization), (B) (Power and Authority; Enforceability;
Consents), (C) (Binding Agreement), (D) (Assets), and (P) (Brokerage).

       “GAAP” means United States generally accepted accounting principles, consistently
applied during the periods involved.

        “Governmental Entity” means any United States or foreign federal, state, provincial or
local government or other political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states exercising such
functions for such sovereign states.

       “HIPAA” means the Health Insurance Portability and Accountability Act of 1996, as
amended (Pub. L. No. 104-191) and the Health Information Technology for Economic and
Clinical Health Act (Pub. L. No. 111-5), any implementing regulations, and any state privacy or
medical information Laws applicable to the Business.

       “Law” means any constitution, law, common law, statute, ordinance, rule, regulation,
regulatory requirement, code, order, judgment, injunction or decree enacted, issued,
promulgated, enforced or entered by a Governmental Entity or securities exchange.

      “Lien” means any charge, mortgage, pledge, security interest, lien, preference, license,
covenant, claim, easement, encroachment or other similar encumbrance.

        “Material Adverse Effect” means any change, event, occurrence, fact, state of facts,
development or effect that (a) prevents, materially delays or materially impairs the ability of
Seller to consummate the transactions contemplated by this Agreement or the other Transaction

                                               36
 Case 21-40002       Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13            Desc Main
                                 Document     Page 62 of 138



Documents or (b) has, or would reasonably be expected to have, a material adverse effect upon
the condition (financial or otherwise), business, assets or results of operations of the Business,
taken as a whole; provided, however, that, in the case of clause (b), any adverse change, event,
occurrence, fact, state of facts, development or effect arising from or related to (i) conditions
affecting the economy generally, (ii) pandemic (including without limitation changes caused by
the COVID 19 virus or any other epidemic, pandemic or disease outbreak), any act of terrorism,
similar calamity or war (whether or not declared) or any escalation or worsening of any of the
foregoing or any natural disaster, (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market index), or (iv)
changes in any Laws, policies or other binding directives issued by any Governmental Entity,
will not be taken into account in determining whether a “Material Adverse Effect” has occurred;
provided that, with respect to a matter described in any of the foregoing clauses, such matter will
only be excluded so long as such matter does not have a disproportionate effect on the Business
relative to other comparable businesses operating in the industry in which the Business operates.

        “Permits” means all licenses, permits, certificates, grants, franchises, waivers, consents,
expirations of waiting periods, and other similar authorizations or approvals issued by or
obtained from a Governmental Entity or any securities exchange.

        “Permitted Liens” means (i) zoning, entitlement, building and other land use and similar
laws or regulations imposed by any Governmental Entity having jurisdiction over such parcel
which are not violated by the current use and operation thereof; (ii) non-exclusive licenses to
Intellectual Property granted in the ordinary course of business; and (iii) easements, covenants,
conditions, restrictions and other similar matters of record which would not materially impair the
use or occupancy of such parcel in the operation of the Business.

         “Person” means an individual, a corporation, a partnership, an association, a limited
liability company, a Governmental Entity, a trust or other entity or organization.

       “Personal Information” means any information that identifies, relates to, describes, is
reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,
with a particular individual or household, including without limitation Protected Health
Information as the term is defined in the Health Insurance Portability and Accountability Act of
1996, and any other information subject to protection, regulation, or safeguarding as set forth in
any applicable Law governing privacy, information security or health information.

      “Seller’s Knowledge” or any similar knowledge qualification with respect to Seller,
means the actual knowledge, after reasonable inquiry, of any of the following individuals:
Andrew Calkins and Matthew Lesniewski.

      “WARN Act” means the Worker Adjustment Retaining and Notification Act of 1988, as
amended, or any similar state or local law.




                                                37
 Case 21-40002      Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13           Desc Main
                               Document     Page 63 of 138



       IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement, and
Escrow Agent has executed this Agreement for purposes of Sections 2.2, 2.3, 6.6, and 9.16, as of
the day and year first above written.

“SELLER”                                         “PURCHASER”

FUTURES BEHAVIOR THERAPY                         FBTC TRANSITIONAL SUB,               LLC,    a
CENTER, LLC, a Massachusetts                     Delaware limited liability company
limited liability company
                                                 By:
                                                 Its:

By:
  Andrew Calkins, President




“ESCROW AGENT”


CASNER & EDWARDS, LLP



By:___________________________
   Michael J. Goldberg, Esq.




                                              38
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 64 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 65 of 138
 Case 21-40002     Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                               Document     Page 66 of 138



                         LIST OF EXHIBITS AND SCHEDULES

Exhibit A—Facility Locations

Schedule 1.1(A)—Assumed Leases

Schedule 1.1(C)—Deposits

Schedule 1.1(D)(i)—Licenses and Permits

Schedule 1.1(D)(iv)—Assumed Contracts

Schedule 1.2(I)—Other Excluded Assets

Schedule 1.3(B)—Other Assumed Obligations

Schedule 1.4(O)—Other Excluded Liabilities

Schedule 2.1—Purchase Price Adjustments and Allocation

Schedule 2.2—Escrow Provisions

Schedule 3.1—Bill of Sale

Schedule 3.2—Assumption and Assignment Agreement

Schedule 4.2—Required Governmental Consents

Schedule 4.3(C)—Transition Services Agreement

Schedule 5.1(B)—Seller Required Approvals

Schedule 5.1(D)—Title to Assets

Schedule 5.1(E)—Financial Statements

Schedule 5.1(F)—Leases

Schedule 5.1(G)—Material Contracts

Schedule 5.1(H)—Enforceability

Schedule 5.1(I)—Employee Benefits

Schedule 5.1(J)—Employees

Schedule 5.1(K)—Compliance with Law
 Case 21-40002     Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                              Document     Page 67 of 138



Schedule 5.1(L)—No Proceedings

Schedule 5.1(M)—Absence of Certain Changes

Schedule 5.1(N)—Permits

Schedule 5.1(O)—Intellectual Property

Schedule 5.1(P)—Brokerage

Schedule 5.1(R)—Payors

Schedule 5.2(B)—Purchaser Required Approvals

Schedule 6.1(C)—Seller Key Employees

Schedule 6.2—Seller Negative Covenants

Schedule 7.2(E)—Required Third Party Consents
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                           Document     Page 68 of 138



                                    EXHIBIT A

                              Seller Facility Locations

 1. 55 Tozer Road, Beverly, MA
 2. 216 West Boylston Street, West Boylston, MA
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 69 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 70 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 71 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 72 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 73 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 74 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 75 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 76 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 77 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 78 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 79 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 80 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 81 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 82 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 83 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 84 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 85 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 86 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 87 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 88 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 89 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 90 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 91 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 92 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 93 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 94 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 95 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 96 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 97 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 98 of 138
Case 21-40002   Doc 174   Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document     Page 99 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 100 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 101 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 102 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 103 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 104 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 105 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 106 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 107 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 108 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 109 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 110 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 111 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 112 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 113 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 114 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 115 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 116 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 117 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 118 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 119 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 120 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 121 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 122 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 123 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 124 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 125 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 126 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 127 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 128 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 129 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 130 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 131 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 132 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 133 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 134 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 135 of 138
Case 21-40002   Doc 174    Filed 02/17/21 Entered 02/17/21 12:08:13   Desc Main
                          Document      Page 136 of 138



                                   Exhibit B

                     [Assumed Contracts and Cure Amounts]
Case 21-40002             Doc 174     Filed 02/17/21 Entered 02/17/21 12:08:13                     Desc Main
                                     Document      Page 137 of 138




         Contract Party                     Contract Name                  Date         Type       Cure
                                                                                                  Amount
            Aetna, Inc.                   Provider Agreement             11/15/2017    Payor       TBD

      American Alarm and               Contract for Professional          3/5/2019    Operating    $0.00
      Communications, Inc.            Services/Master Agreement                       Contract
     Beacon Health Strategies,        Provider Services Agreement        5/23/2011     Payor       $0.00
              LLC
    Blue Cross and Blue Shield       Licensed Applied Behavioral         6/24/2016     Payor       $0.00
      of Massachusetts, Inc.         Analysts Professional Services
                                              Agreement
       BMC Healthnet Plan            Qualified Health Plan (QHP)         3/15/2018     Payor       $0.00
                                  Products (Incluing all metallic QHP
                                  products) Participating Professional
                                         Provider Agreement

       BMC Healthnet Plan               MassHealth Participating         3/15/2018     Payor       $0.00
                                    Professional Provider Agreement
     Checker Real Estate LLC        Agreement of Lease at 216 West       10/12/2018    Lease       $0.00
                                    Boylston St., West Boylston, MA
    CIGNA Behavioral Health,        Participating Provider Agreement     7/17/2018     Payor       $0.00
            Inc.
    Credible Behavioral Health,            Letter of Renewal             12/31/2018   Operating    $0.00
               Inc.                                                                   Contract
      Credible Wireless, Inc.         HIPAA Business Associate           12/31/2013   Operating    $0.00
                                            Addendum                                  Contract
         Ernest M. Santin           Lease at 55 Tozer Road, Beverly,     5/11/2015     Lease       $0.00
                                                  MA




                                                           1
Case 21-40002            Doc 174       Filed 02/17/21 Entered 02/17/21 12:08:13                    Desc Main
                                      Document      Page 138 of 138




      Harvard Pilgrim Health         Participating Provider Agreement   1/18/2008      Payor      $0.00
            Care, Inc.
       Madrona Cleaner Inc.                Proposal for Services            -        Operating   $3,650.00
                                                                                     Contract



     Massachusetts Behavioral          Group Practice Participation     8/29/2017      Payor      $0.00
       Health Partnership                     Agreement
    Neighborhood Health Plan          Participating Provider Practice   2/15/2012      Payor      $0.00
                                                Agreement
     Obsidian Public Relations                Scope of Work              Aug-19      Operating    $0.00
                                                                                     Contract
       Rethink Autism, Inc.           Business Associate Agreement       3/9/2017    Operating    $0.00
                                                                                     Contract
       Rethink Autism, Inc.                 Service Agreement            4/5/2017    Operating    $0.00
                                                                                     Contract
       SADA Systems, Inc.            G Suite Ordering Document and      8/26/2020     Software   $9,500.88
                                         Consumer Agreement                           License
                                                                                     Agreement
      Tufts Associated Health         Allied Health Services Provider   12/6/2016      Payor      $0.00
     Maintenance Organization,                  Agreement
    Inc. / Total Health Plan, Inc.


     Tufts Health Public Plans,            Provider Agreement            4/1/2018      Payor      $0.00
                Inc.
     United Behavioral Health,         Group Participating Provider     10/15/2012     Payor      $0.00
               Inc.                           Agreement
           Zoom Video                 Business Associate Agreement      9/17/2018    Operating    $0.00
          Communications                                                             Contract




                                                              2
